Exhibit 10.1

 

MASTER TRANSACTION AGREEMENT

 

by and between

 

IAC/INTERACTIVECORP

 

and

 

MATCH GROUP, INC.

 

Dated as of

 

November 24, 2015

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE 1 INTERPRETATION

3

 

 

Section 1.01

Definitions

3

Section 1.02

Schedules

12

Section 1.03

Effective Time

13

 

 

 

ARTICLE 2 THE TRANSACTION

13

 

 

Section 2.01

Separation

13

Section 2.02

Implementation

13

Section 2.03

Transfer of Match Assets; Assumption of Match Liabilities

13

Section 2.04

Match Assets

13

Section 2.05

Deferred Match Assets

14

Section 2.06

Excluded Assets

14

Section 2.07

Liabilities

15

Section 2.08

Third Party Consents and Government Approvals

16

Section 2.09

Preservation of Agreements

16

Section 2.10

Ancillary Agreements

16

Section 2.11

Resignations

17

Section 2.12

Cooperation

17

Section 2.13

Disclaimer of Representations and Warranties

17

 

 

 

ARTICLE 3 DEFERRED SEPARATION TRANSACTIONS

18

 

 

 

Section 3.01

Deferred Transfer Assets

18

Section 3.02

Unreleased Liabilities

18

Section 3.03

No Additional Consideration

19

 

 

 

ARTICLE 4 COVENANTS

19

 

 

 

Section 4.01

General Covenants

19

Section 4.02

Covenants of Match

20

 

 

 

ARTICLE 5 MUTUAL RELEASES; INDEMNIFICATION; INSURANCE

20

 

 

 

Section 5.01

Release of Pre-Transaction Claims

20

Section 5.02

Indemnification by Match

22

Section 5.03

Indemnification by IAC

23

Section 5.04

Procedures for Indemnification of Third Party Claims

24

Section 5.05

Procedures for Indemnification of Direct Claims

25

Section 5.06

Adjustments to Liabilities

25

Section 5.07

Payments

26

Section 5.08

Contribution

26

Section 5.09

Remedies Cumulative

26

Section 5.10

Survival of Indemnities

26

Section 5.11

Shared Liabilities

26

Section 5.12

Insurance Matters

27

 

--------------------------------------------------------------------------------


 

ARTICLE 6 EXCHANGE OF INFORMATION; CONFIDENTIALITY

28

 

 

 

Section 6.01

Agreement for Exchange of Information; Archives

28

Section 6.02

Ownership of Information

29

Section 6.03

Compensation for Providing Information

29

Section 6.04

Record Retention

29

Section 6.05

Other Agreements Providing for Exchange of Information

29

Section 6.06

Production of Witnesses; Records; Cooperation

29

Section 6.07

Confidentiality

30

Section 6.08

Protective Arrangements

31

Section 6.09

Disclosure of Third Party Information

31

 

 

 

ARTICLE 7 DISPUTE RESOLUTION

32

 

 

 

Section 7.01

Interpretation; Agreement to Resolve Disputes

32

Section 7.02

Dispute Resolution; Mediation

32

Section 7.03

Arbitration

33

Section 7.04

Costs

33

Section 7.05

Continuity of Service and Performance

33

 

 

 

ARTICLE 8 CERTAIN OTHER MATTERS

33

 

 

 

Section 8.01

Further Assurances

33

Section 8.02

Auditors and Audits; Annual and Quarterly Financial Statements and Accounting

34

 

 

 

ARTICLE 9 SOLE DISCRETION OF IAC; TERMINATION

36

 

 

 

Section 9.01

Sole Discretion of IAC

36

Section 9.02

Termination

36

 

 

 

ARTICLE 10 MISCELLANEOUS

36

 

 

 

Section 10.01

Limitation of Liability

36

Section 10.02

Counterparts

36

Section 10.03

Entire Agreement; Coordination

37

Section 10.04

Construction

37

Section 10.05

Signatures

38

Section 10.06

Assignability

38

Section 10.07

Third Party Beneficiaries

38

Section 10.08

Payment Terms

38

Section 10.09

Governing Law

39

Section 10.10

Notices

39

Section 10.11

Severability

39

Section 10.12

Publicity

39

Section 10.13

Survival of Covenants

39

Section 10.14

Waivers of Default; Conflicts

40

Section 10.15

Amendments

40

 

2

--------------------------------------------------------------------------------


 

MASTER TRANSACTION AGREEMENT

 

This Master Transaction Agreement, dated as of November 24, 2015 (this
“Agreement”), is entered into by and between IAC/InterActiveCorp, a Delaware
corporation (“IAC”) and Match Group, Inc., a Delaware corporation and wholly
owned subsidiary of IAC (“Match,” and, together with IAC, the “Parties” and each
a “Party”).

 

RECITALS

 

WHEREAS, the board of directors of IAC (the “IAC Board”) has determined that it
is appropriate, desirable and in the best interests of IAC and its stockholders
to complete the IPO (as defined below);

 

WHEREAS, the Parties are entering into this Agreement in connection with the
initial public offering (“IPO”) of the Match Common Stock (as defined below)
pursuant to a registration statement on Form S-1 filed with the Securities and
Exchange Commission (the “SEC”) under the Securities Act of 1933, as amended;

 

WHEREAS, immediately following the consummation of the IPO, IAC will continue to
own at least 80.1% of the combined voting power of the outstanding Match Voting
Stock and at least 80.1% of the outstanding Match Class C Common Stock, if any
such shares are outstanding (each as defined herein);

 

WHEREAS, in order to effect the IPO, the IAC Board has determined that it is
appropriate, desirable and in the best interests of IAC and its stockholders for
IAC and Match to enter into a series of agreements as set forth in Section 2.10
of this Agreement  (the “Ancillary Agreements”);

 

WHEREAS, each of Match and IAC has determined that it is necessary and
desirable, on or prior to the Effective Time (as defined herein), to allocate
and transfer to the applicable Group (as defined below) those Assets, and to
allocate and assign to the applicable Group responsibility for those
Liabilities, in respect of the activities of the Match Businesses (as defined
herein) and the Remaining Businesses (as defined herein); and

 

WHEREAS, the Parties wish to set forth in this Agreement the terms on which, and
the conditions subject to which, they intend to implement the measures described
above.

 

NOW THEREFORE, in consideration of the mutual agreements, covenants and other
provisions set forth in this Agreement, the Parties hereby agree as follows:

 

ARTICLE 1

 

INTERPRETATION

 

Section 1.01                             Definitions.  The capitalized words and
expressions and variations thereof used in this Agreement or in its schedules,
unless a clearly inconsistent meaning is required under the context, shall have
the meanings set forth below:

 

“Accounts Receivable”  means, in respect of any Person, (a) all trade accounts
and notes receivable and other rights to payment from customers and all security
for such accounts or rights to payment, including all trade accounts receivable
representing amounts receivable in respect of goods shipped or products sold or
otherwise disposed of or services rendered to customers, (b) all other accounts

 

3

--------------------------------------------------------------------------------


 

and notes receivable and all security for such accounts or notes, and (c) any
claim, remedy or other right relating to any of the foregoing.

 

“Action” means any demand, action, suit, countersuit, arbitration, inquiry,
proceeding or investigation by any Person or any Governmental Authority or
before any Governmental Authority or any arbitration or mediation tribunal.

 

“Affiliate” of any Person means any other Person that, directly or indirectly,
controls, is controlled by, or is under common control with such first Person as
of the date on which or at any time during the period for when such
determination is being made.  For purposes of this definition, “Control” means
the possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of such Person, whether through the
ownership of voting securities or other interests, by contract or otherwise, and
the terms “Controlling” and “Controlled” have meanings correlative to the
foregoing.

 

“Agreement” means this Master Transaction Agreement, including all of the
Schedules and Annexes hereto.

 

“Ancillary Agreements” has the meaning set forth in Section 2.10.

 

“Applicable Law” means any applicable law, statute, rule or regulation of any
Governmental Authority or any outstanding order, judgment, injunction, ruling or
decree by any Governmental Authority.

 

“Appurtenances” means, in respect of any Land, all privileges, rights,
easements, servitudes, hereditaments and appurtenances and similar interests
belonging to or for the benefit of such Land, including all easements and
servitudes appurtenant to and for the benefit of any Land (a “Dominant Parcel”)
for, and as the primary means of, access between, the Dominant Parcel and a
public way, or for any other use upon which lawful use of the Dominant Parcel
for the purposes for which it is presently being used is dependent, and all
rights existing in and to any streets, alleys, passages and other rights-of-way
included therein or adjacent thereto.

 

“Asset-Related Claims” means, in respect of any Asset, all claims of the owner
against Third Parties relating to such Asset, whether choate or inchoate, known
or unknown, absolute or contingent, disclosed or non-disclosed.

 

“Assets” means assets, properties and rights (including goodwill), wherever
located (including in the possession of owners or Third Parties or elsewhere),
whether real, personal or mixed, tangible or intangible, movable or immovable,
in each case whether or not recorded or reflected or required to be recorded or
reflected on the books and records or financial statements of a Person,
including the following:

 

(a)                                 Real Property;

 

(b)                                 Tangible Personal Property;

 

(c)                                  Inventories;

 

(d)                                 Accounts Receivable;

 

(e)                                  Contractual Assets;

 

4

--------------------------------------------------------------------------------


 

(f)                                   Governmental Authorizations;

 

(g)                                  Business Records;

 

(h)                                 Intangible Property Rights;

 

(i)                                     Insurance Benefits;

 

(j)                                    Asset-Related Claims; and

 

(k)                                 Deposit Rights.

 

“Business Concern” means any corporation, company, limited liability company,
partnership, joint venture, trust, unincorporated association or any other form
of association.

 

“Business Day” means any day excluding (a) Saturday, Sunday and any other day
which, in New York City is a legal holiday or (b) a day on which banks are
authorized by Applicable Law to close in New York City.

 

“Business Records” means, in respect of any Person, all data and Records
relating to such Person, including client and customer lists and Records,
referral sources, research and development reports and Records, cost
information, sales and pricing data, customer prospect lists, customer and
vendor data, production reports and Records, service and warranty Records,
equipment logs, operating guides and manuals, financial and accounting Records,
personnel Records (subject to Applicable Law), creative materials, advertising
materials, promotional materials, studies, reports, correspondence and other
similar documents and records.

 

“Claim Notice” has the meaning set forth in Section 5.04(b).

 

“Claimant Party” has the meaning set forth in Section 7.02(a).

 

“Confidential Information” has the meaning set forth in Section 6.07(a).

 

“Consent” means any approval, consent, ratification, waiver or other
authorization.

 

“Contract” means any contract, agreement, lease, purchase and/or commitment,
license, consensual obligation, promise or undertaking (whether written or oral
and whether express or implied) that is legally binding on any Person or any
part of its property under Applicable Law, including all claims or rights
against any Person, choses in action and similar rights, whether accrued or
contingent with respect to any such contract, agreement, lease, purchase and/or
commitment, license, consensual obligation, promise or undertaking, but
excluding this Agreement and any Ancillary Agreement save as otherwise expressly
provided in this Agreement or in any Ancillary Agreement.

 

“Contractual Asset” means, in respect of any Person, any Contract of, or
relating to, such Person, any outstanding offer or solicitation made by, or to,
such Person to enter into any Contract, and any promise or undertaking made by
any other Person to such Person, whether or not legally binding.

 

“Deferred Beneficiary” has the meaning set forth in Section 3.01(b).

 

“Deferred Excluded Asset” has the meaning set forth in Section 3.01(a).

 

“Deferred Match Asset” has the meaning set forth in Section 3.01(a).

 

5

--------------------------------------------------------------------------------


 

“Deferred Transactions” has the meaning set forth in Section 8.01(a).

 

“Deferred Transfer Asset” has the meaning set forth in Section 3.01.

 

“Deposit Rights” means rights relating to deposits and prepaid expenses, claims
for refunds and rights of set-off in respect thereof.

 

“DGCL” means the General Corporation Law of the State of Delaware.

 

“Disclosing Party” has the meaning set forth in Section 6.08.

 

“Dispute” has the meaning set forth in Section 7.02(a).

 

“Dispute Notice” has the meaning set forth in Section 7.02(a).

 

“Dispute Parties” has the meaning set forth in Section 7.02(a).

 

“Effective Time” means the time of the closing of the first registered offering
pursuant to the IPO Registration Statement.

 

“EHS Liabilities” means any Liability arising from or under any Environmental
Law or Occupational Health and Safety Law.

 

“Employee Matters Agreement” means the Employee Matters Agreement among the
Parties to be dated as of the date hereof.

 

“Encumbrance” means, with respect to any asset, mortgages, liens,
hypothecations, pledges, charges, security interests or encumbrances of any kind
in respect of such asset, whether or not filed, recorded or otherwise perfected
under Applicable Law.

 

“Environmental Law” means any Applicable Law from any Governmental Authority
(a) relating to the protection of the environment (including air, water, soil
and natural resources) or (b) the use, storage, handling, release or disposal of
Hazardous Substances.

 

“Exchange Act” means the United States Securities Exchange Act of 1934, as
amended.

 

“Excluded Assets” has the meaning set forth in Section 2.06.

 

“Fiscal Year” means the 12-month accounting period of IAC or Match, as the
context requires, ended on December 31 of a given year.

 

“GAAP” has the meaning set forth in Section 2.04(d).

 

“Governmental Authority” means any court, arbitration panel, governmental or
regulatory authority, agency, stock exchange, commission or body.

 

“Governmental Authorization” means any Consent, license, certificate, franchise,
registration or permit issued, granted, given or otherwise made available by, or
under the authority of, any Governmental Authority or pursuant to any Applicable
Law.

 

“Ground Lease Property” means, in respect of any Person, any Land, Improvement
or Appurtenance of such Person that is subject to a Ground Lease.

 

6

--------------------------------------------------------------------------------


 

“Ground Lease” means any long-term lease (including any emphyteotic lease) of
Land in which most of the rights and benefits comprising ownership of the Land
and the Improvements thereon or to be constructed thereon, if any, and the
Appurtenances thereto for the benefit thereof, are transferred to the tenant for
the term thereof.

 

“Group” means the IAC Group or the Match Group, as the context requires.

 

“Hazardous Substance” means any substance to the extent presently listed,
defined, designated or classified as hazardous, toxic or radioactive under any
applicable Environmental Law, including petroleum and any derivative or
by-products thereof.

 

“IAC” has the meaning set forth in the preamble hereto.

 

“IAC Auditor” has the meaning set forth in Section 8.02(a).

 

“IAC Board” has the meaning set forth in the recitals hereto.

 

“IAC Claims” has the meaning set forth in Section 5.01(b).

 

“IAC Group” means IAC, its Subsidiaries (subject to Section 2.04(b), other than
any member of the Match Group) and their respective domestic and international
businesses, assets and liabilities.

 

“IAC Releasors” has the meaning set forth in Section 5.01(b).

 

“Improvements” means, in respect of any Land, all buildings, structures, plants,
fixtures and improvements located on such Land, including those under
construction.

 

“Indemnified Party” has the meaning set forth in Section 5.04(a).

 

“Indemnifying Party” has the meaning set forth in Section 5.04(b).

 

“Information” means any information, whether or not patentable or copyrightable,
in written, oral, electronic or other tangible or intangible forms, stored in
any medium, including studies, reports, test procedures, research, records,
books, contracts, instruments, surveys, discoveries, ideas, concepts, know-how,
techniques, manufacturing techniques, manufacturing variables, designs,
specifications, drawings, blueprints, diagrams, models, prototypes, samples,
products, product plans, flow charts, data, computer data, disks, diskettes,
tapes, computer programs or other software, marketing plans, customer
information, customer services, supplier information, communications by or to
attorneys (including attorney-client privileged communications), memos and other
materials prepared by attorneys or under their direction (including attorney
work product), and other technical, financial, employee or business information
or data.

 

“Insurance Benefits” means, in respect of any Asset or Liability, all insurance
benefits, including rights to Insurance Proceeds, arising from or relating to
such Asset or Liability.

 

“Insurance Proceeds” means those monies (in each case, net of any costs or
expenses incurred in the collection thereof and net of any applicable premium
adjustments (including reserves and retrospectively rated premium adjustments)):

 

(a)                                 received by an insured from an insurance
carrier; or

 

7

--------------------------------------------------------------------------------


 

(b)                                 paid by an insurance carrier on behalf of
the insured.

 

“Intangible Property Rights” means, in respect of any Person, all intangible
rights and property of such Person, including IT Assets, going concern value and
goodwill.

 

“Intercompany Accounts” means all balances related to indebtedness, including
any intercompany indebtedness, loan, guaranty, receivable, payable or other
account between a member of any Group, on the one hand, and a member of any
other Group, on the other hand.

 

“Internal Control Audit and Management Assessments” has the meaning set forth in
Section 8.02(c).

 

“Inventories” means, in respect of any Person, all inventories of such Person
wherever located, including all finished goods, (whether or not held at any
location or facility of such Person or in transit to or from such Person), work
in process, raw materials, spare parts and all other materials and supplies to
be used or consumed by the Person in production of finished goods.

 

“Investor Rights Agreement” means the Investor Rights Agreement among the
Parties to be dated as of the date hereof.

 

“IPO” has the meaning set forth in the recitals hereto.

 

“IPO Registration Statement” means the registration statement on Form S-1 first
publicly filed by Match Group, Inc. with the SEC on October 16, 2015 (together
with all amendments and supplements thereto) in connection with the registration
under the Securities Act of Match’s Common Stock.

 

“IT Assets” means computers, computer software, firmware, middleware, servers,
workstations, routers, hubs, switches, data communications lines, all other
information technology equipment and all associated documentation.

 

“Land” means, in respect of any Person, all parcels and tracts of land in which
the Person has an ownership interest.

 

“Liability” means, with respect to any Person, any and all losses, claims,
charges, debts, demands, actions, causes of action, suits, damages, obligations,
payments, costs and expenses, sums of money, accounts, reckonings, bonds,
specialties, indemnities and similar obligations, exoneration covenants,
contracts, controversies, agreements, promises, doings, omissions, variances,
guarantees, make whole agreements and similar obligations, and other liabilities
and requirements, including all contractual obligations, whether absolute or
contingent, matured or unmatured, liquidated or unliquidated, accrued or
unaccrued, known or unknown, joint or several, whenever arising, and including
those arising under any Applicable Law, Action, threatened or contemplated
Action (including the costs and expenses of demands, assessments, judgments,
settlements and compromises relating thereto and attorneys’ fees and any and all
costs and expenses, whatsoever reasonably incurred in investigating, preparing
or defending against any such Actions or threatened or contemplated Actions) or
Order of any Governmental Authority or any award of any arbitrator or mediator
of any kind, and those arising under any contract, commitment or undertaking, in
each case, whether or not recorded or reflected or otherwise disclosed or
required to be recorded or reflected or otherwise disclosed, on the books and
records or financial statements of any Person, including any Specified Financial
Liability, EHS Liability or Liability for Taxes.

 

“Match” has the meaning set forth in the preamble hereto.

 

8

--------------------------------------------------------------------------------


 

“Match Assets” has the meaning set forth in Section 2.04.

 

“Match Auditor” has the meaning set forth in Section 8.02(a).

 

“Match Balance Sheet” with respect to the Match Business, Match, any Match
Entity or the Match Group, means the Match Group Balance Sheet.

 

“Match Business” means (a) the businesses and operations of Match and its
Subsidiaries as described in the Prospectus forming a part of the IPO
Registration Statement, (b) any other business conducted primarily through the
use of the Match Assets prior to the Effective Time and (c) the businesses and
operations of Business Concerns acquired or established by or for Match or any
of its Subsidiaries after the date of this Agreement.

 

“Match Capital Stock” means Match Common Stock, Match Class B Common Stock and
Match Class C Common Stock.

 

“Match Claims” has the meaning set forth in Section 5.01(a).

 

“Match Class B Common Stock” means the Class B common stock, par value $0.001,
of Match Group, Inc.

 

“Match Class C Common Stock” means the Class C common stock, par value $0.001,
of Match Group, Inc.

 

“Match Common Stock” means the common stock, par value $0.001, of Match
Group, Inc.  For the avoidance of doubt, Match Common Stock does not include
Match Class B Common Stock or the Match Class C Common Stock.

 

“Match Entities” means those Business Concerns which are identified on Schedule
2.04(b) and which on and after the Effective Time form part of the Match Group.

 

“Match Group” means Match, the Match Entities and each other Person (other than
any member of the IAC Group) that is a direct or indirect Subsidiary of Match
immediately after the Effective Time, and each Person that becomes a Subsidiary
of Match after the Effective Time.

 

“Match Group Balance Sheet” has the meaning set forth in Section 2.04(c).

 

“Match Indemnified Parties” has the meaning set forth in Section 5.03.

 

“Match Liabilities” has the meaning set forth in Section 2.07.

 

“Match Opening Balance Sheet” has the meaning set forth in Section 2.04(e).

 

“Match Releasors” has the meaning set forth in Section 5.01(a).

 

“Match Reports” has the meaning set forth in Section 8.02(f).

 

“Match Voting Stock” means the Match Common Stock and the Match Class B Common
Stock, and any other classes of common stock of Match Group, Inc. that are
entitled to vote on all matters presented to the shareholders. For the avoidance
of doubt, Match Voting Stock does not include the Match Class C Common Stock.

 

9

--------------------------------------------------------------------------------


 

“Non-IAC Parties” has the meaning set forth in Section 5.01(b).

 

“Non-Match Parties” has the meaning set forth in Section 5.01(a).

 

“Occupational Health and Safety Law” means any Applicable Law designed to
provide safe and healthful working conditions and to reduce occupational safety
and health hazards, and any program, whether governmental or private (such as
those promulgated or sponsored by industry associations and insurance
companies), designed to provide safe and healthful working conditions.

 

“Order” means any order, injunction, judgment, decree, ruling, assessment or
arbitration award of any Governmental Authority or arbitrator.

 

“Ordinary Course of Business” means any action taken by a Person that is in the
ordinary course of the normal, day-to-day operations of such Person and is
consistent with the past practices of such Person.

 

“Parties” has the meaning set forth in the preamble hereto.

 

“Person” means any individual, Business Concern or Governmental Authority.

 

“Potential Contributor” has the meaning set forth in Section 5.06(a).

 

“Prime Rate” means the rate which JPMorgan Chase & Co. (or any successor thereto
or other major money center commercial bank agreed to by the Parties hereto)
announces from time to time as its prime lending rate, as in effect from time to
time.

 

“Prospectus” with respect to the IPO Registration Statement means the prospectus
forming a part of the IPO Registration Statement, as the same may be amended or
supplemented from time to time.

 

“Providing Party” has the meaning set forth in Section 6.08.

 

“Real Property” means any Land and Improvements and all Appurtenances thereto
and any Ground Lease Property.

 

“Record” means information that is inscribed on a tangible medium or that is
stored in an electronic or other medium and is retrievable in perceivable form.

 

“Regulation S-K” means Regulation S-K of the General Rules and Regulations
promulgated by the SEC pursuant to the Securities Act.

 

“Remaining Business” means all businesses of IAC other than the Match
Businesses.

 

“Remaining IAC Entity” means any Business Concern that is a member of the IAC
Group on and after the Effective Time.

 

“Representatives” means, with respect to any Person, any of such Person’s
directors, officers, employees, agents, consultants, advisors, accountants or
attorneys.

 

“Requesting Party” has the meaning set forth in Section 6.01(a).

 

“Responding Party” has the meaning set forth in Section 7.02(a).

 

10

--------------------------------------------------------------------------------


 

“Response” has the meaning set forth in Section 7.02(a).

 

“Responsible Group” has the meaning set forth in Section 3.02(c).

 

“Responsible Party” has the meaning set forth in Section 3.02(a).

 

“Retained Liabilities” has the meaning set forth in Section 2.07.

 

“Retaining Person” has the meaning set forth in Section 3.01(b).

 

“SEC” means the Securities and Exchange Commission.

 

“Securities Act” means the United States Securities Act of 1933, as amended.

 

“Senior Party Representatives” has the meaning set forth in Section 7.02(a).

 

“Services Agreement” means the Services Agreement among the Parties to be dated
as of the date hereof.

 

“Shared Liability” of Match means any Liability from, relating to, arising out
of, or derivative of any matter, claim or litigation, whether actual or
potential, associated with any securities law litigation relating to any public
disclosure (or absence of public disclosure) with respect to Match, the Match
Business or the Match Entities in the Match Group made by IAC prior to the
Effective Time, including the fees and expenses of outside counsel retained by
IAC in connection with the defense and/or settlement of any such matter.  For
purposes of this definition, the phrase “securities law litigation” shall
include claims alleging any untrue statement or alleged untrue statement of a
material fact or omission or alleged omission to state a material fact in
alleged violation of the Securities Act, the Exchange Act or any similar state
law and any claims premised on, related to or derivative of such alleged
statements, omissions or violations, whether payable to any current, past or
future holders of IAC securities or any Match securities, to any of the
co-defendants in such action or to any Governmental Authority.  Notwithstanding
anything in Section 5.06 to the contrary, the amount of any Shared Liability
shall be net of any insurance proceeds actually recovered by or on behalf of any
member of any Group.

 

“Specified Financial Liabilities” means, in respect of any Person, all
liabilities, obligations, contingencies, instruments and other Liabilities of a
financial nature with Third Parties of, or relating to, such Person, including
any of the following:

 

(a)                                 foreign exchange contracts;

 

(b)                                 letters of credit;

 

(c)                                  guarantees of Third Party loans;

 

(d)                                 surety bonds (excluding surety for workers’
compensation self-insurance);

 

(e)                                  interest support agreements on Third Party
loans;

 

(f)                                   performance bonds or guarantees issued by
Third Parties;

 

(g)                                  swaps or other derivatives contracts;

 

(h)                                 recourse arrangements on the sale of
receivables or notes; and

 

11

--------------------------------------------------------------------------------


 

(i)                                     indemnities for damages for any breach
of, or any inaccuracy in, any representation or warranty or any breach of, or
failure to perform or comply with, any covenant, undertaking or obligation.

 

“Subsidiary” of any Person means any corporation, partnership, limited liability
entity, joint venture or other organization, whether incorporated or
unincorporated, of which a majority of the total voting power of capital stock
or other interests entitled (without the occurrence of any contingency) to vote
in the election of directors, managers or trustees thereof, is at the time owned
or controlled, directly or indirectly, by such Person.

 

“Tangible Personal Property” means, in respect of any Person, all machinery,
equipment, tools, furniture, office equipment, supplies, materials, vehicles and
other items of tangible personal or movable property (other than Inventories and
IT Assets) of every kind and wherever located that are owned or leased by the
Person, together with any express or implied warranty by the manufacturers,
sellers or lessors of any item or component part thereof and all maintenance
Records and other documents relating thereto.

 

“Tax” has the meaning ascribed to such term in the Tax Sharing Agreement.

 

“Tax Sharing Agreement” means the Tax Sharing Agreement among the Parties dated
as of the date hereof.

 

“Third Party” means a Person (a) that is not a Party to this Agreement, other
than a member of the Match Group or a member of the IAC Group and (b) that is
not an Affiliate thereof.

 

“Third Party Claim” has the meaning set forth in Section 5.04(b).

 

“Third Party Consent” has the meaning set forth in Section 2.08.

 

“Transaction” has the meaning set forth in Section 2.01.

 

“Transfer Impediment” has the meaning set forth in Section 3.01(a).

 

“Unreleased Group” has the meaning set forth in Section 3.02(a).

 

“Unreleased Liabilities” has the meaning set forth in Section 3.02(a).

 

“Unreleased Party” has the meaning set forth in Section 3.02(a).

 

“Unreleased Person” has the meaning set forth in Section 3.02(a).

 

Section 1.02                             Schedules.  The following schedules are
attached to this Agreement and form a part hereof:

 

(a)                                 Schedule 2.04(a) Certain Match Assets

 

(b)                                 Schedule 2.04(b) Match Entities

 

(c)                                  Schedule 2.04(c) Match Group Balance Sheet

 

(d)                                 Schedule 2.06(a) Excluded Assets

 

12

--------------------------------------------------------------------------------


 

(e)                                  Schedule 2.07(a) Match Liabilities

 

(f)                                   Schedule 2.07(b) Retained Liabilities

 

(g)                                  Schedule 2.11 Certain Resignation
Exceptions

 

Section 1.03                             Effective Time.  This Agreement shall
be effective as of the Effective Time.

 

ARTICLE 2

 

THE TRANSACTION

 

Section 2.01                             Separation.  To the extent not already
complete, IAC and Match agree to implement a separation of their Respective
Businesses (the “Transaction”) and to cause the Match Businesses to be
transferred to Match and its Subsidiaries and the Remaining Business to be held
by IAC and its Subsidiaries (other than Match and its Subsidiaries) as of the
Effective Time, on the terms and subject to the conditions set forth in this
Agreement.  The Parties acknowledge that the Transaction is intended to result
in (i) Match directly or indirectly, operating the Match Business, owning the
Match Assets and assuming the Match Liabilities, and (ii) IAC directly or
indirectly (other than through the Match Entities), operating the Remaining
Business, owning the Assets other than the Match Assets and assuming the
Liabilities other than the Match Liabilities, as set forth in this Article 2.

 

Section 2.02                             Implementation.  The Transaction shall
be completed in accordance with the agreed general principles, objectives and
other provisions set forth in this Article 2 and shall be implemented in the
following manner:

 

(a)                                 through the performance by the Parties of
all other provisions of this Agreement;

 

(b)                                 through the transfer from time to time
following the Effective Time of the Deferred Transfer Assets as described in
Article 3; and

 

(c)                                  through the completion from time to time
following the Effective Time of the Deferred Transactions, as described in
Section 8.01(a).

 

Section 2.03                             Transfer of Match Assets; Assumption of
Match Liabilities.  On the terms and subject to the conditions set forth in this
Agreement, and in furtherance of the Transaction, with effect as of the
Effective Time:

 

(a)                                 To the extent not already complete, IAC
agrees to cause the Match Assets to be contributed, assigned, transferred,
conveyed and delivered, directly or indirectly, to Match, and Match agrees to
accept all of the Match Assets and all of the rights, title and interest in and
to all of the Match Assets owned, directly or indirectly, by IAC which, except
with respect to Deferred Match Assets and Unreleased Liabilities, will result in
Match owning, directly or indirectly, the Match Business.

 

(b)                                 Match agrees to accept, assume and
faithfully perform, discharge and fulfill all of the Match Liabilities in
accordance with their respective terms.

 

Section 2.04                             Match Assets.  For the purposes of this
Agreement, “Match Assets” shall mean, without duplication, those Assets whether
now existing or hereinafter acquired, used or

 

13

--------------------------------------------------------------------------------


 

contemplated to be used or held for use exclusively or primarily in the
ownership, operation or conduct of the Match Business or relating exclusively or
primarily to the Match Business or to a Match Entity including the following:

 

(a)                                 all Assets expressly identified in this
Agreement or in any Ancillary Agreement or in any Schedule hereto or thereto,
including those, if any, listed on Schedule 2.04(a), as Assets to be transferred
to, or retained by, Match or any other member of the Match Group;

 

(b)                                 the outstanding capital stock, units or
other equity interests of the Match Entities (other than equity interests in
Match), as listed on Schedule 2.04(b), and the Assets owned by the Match
Entities;

 

(c)                                  all Assets properly reflected on the
balance sheet set forth on Schedule 2.04(c) (the “Match Group Balance Sheet”),
excluding Assets disposed of by IAC or any other Subsidiary or entity controlled
by IAC subsequent to the date of the Match Group Balance Sheet;

 

(d)                                 all Assets that have been written off,
expensed or fully depreciated by IAC or any Subsidiary or entity controlled by
IAC that, had they not been written off, expensed or fully depreciated, would
have been reflected on the Match Group Balance Sheet in accordance with
accounting principles generally accepted in the United States (“GAAP”);

 

(e)                                  all Assets acquired by IAC or any
Subsidiary or entity controlled by IAC after the date of the Match Group Balance
Sheet and that would be reflected on the balance sheet of Match as of the
Effective Time (the “Match Opening Balance Sheet”), if such balance sheet were
prepared in accordance with GAAP; and

 

(f)                                   all Match Assets transferred to Match or
any member of the Match Group pursuant to Section 8.01(a); provided, however,
that any such transfer shall take effect under Section 8.01(a) and not under
this Section 2.04.

 

Notwithstanding the foregoing, there shall be excluded from the definition of
Match Assets under this Section 2.04 Business Records to the extent they are
included in or primarily relate to any Excluded Asset or Retained Liability or
the Remaining Business or their transfer is prohibited by Applicable Law or by
agreements between Match and IAC or any member of their respective Groups and
Third Parties or otherwise would subject Match or IAC or any member of their
respective Groups to liability for such transfer.  Access to such excluded
Business Records shall be governed by Article 6.

 

Section 2.05                             Deferred Match Assets.  Notwithstanding
anything to the contrary contained in Section 2.04 or elsewhere in this
Agreement, the Match Assets shall not include any Deferred Match Assets.  The
transfer to Match or any member of the Match Group of any such Deferred Match
Asset shall only be completed at the time, in the manner and subject to the
conditions set forth in Article 3.

 

Section 2.06                             Excluded Assets.

 

(a)                                 Notwithstanding anything to the contrary
contained in Section 2.04 or 2.05 or elsewhere in this Agreement, the following
Assets of IAC (or of any other relevant member of the IAC Group) that would
otherwise be included among the Match Assets shall not be transferred to Match
(or any other member of the Match Group), shall not form part of the Match
Assets and shall remain the

 

14

--------------------------------------------------------------------------------


 

exclusive property of IAC (or the relevant member of the IAC Group) on and after
the Effective Time (the “Excluded Assets”):

 

(i)                                     any Asset expressly identified on
Schedule 2.06(a); and

 

(ii)                                  any Asset transferred to IAC or to any
other relevant member of the IAC Group pursuant to Section 8.01; provided,
however, that any such transfers shall take effect under Section 8.01 and not
under this Section 2.06.

 

(b)                                 Notwithstanding anything to the contrary in
this Agreement, Excluded Assets shall not include Deferred Excluded Assets.  The
transfer to IAC (or to the relevant member of the IAC Group) of any such Asset
shall be completed at the time, in the manner and subject to the conditions set
forth in Article 3.

 

Section 2.07                             Liabilities.  For the purposes of this
Agreement, Liabilities shall be identified as “Match Liabilities,” or “Retained
Liabilities” under the following principles:

 

(a)                                 any Liability which is expressly identified
on Schedule 2.07(a) shall be a Match Liability;

 

(b)                                 any Liability which is expressly identified
on Schedule 2.07(b) shall be a Retained Liability;

 

(c)                                  50% of any Shared Liability shall be a
Match Liability and 50% shall be a Retained Liability;

 

(d)                                 any Liability of a Match Entity, whether
arising or accruing prior to, on or after the Effective Time and whether the
facts on which it is based occurred on, prior to or after the Effective Time and
whether or not reflected on the Match Group Balance Sheet or on the Match
Opening Balance Sheet, shall be a Match Liability, unless it is expressly
identified in this Agreement (including on any Schedule hereto) or in any
Ancillary Agreement as a Liability to be assumed or retained by IAC (or any
other member of the IAC Group), in which case it shall be a Retained Liability;

 

(e)                                  any Liability relating to, arising out of,
or resulting from the conduct of, the Match Business (as conducted at any time
prior to, on or after the Effective Time) or relating to a Match Asset or a
Deferred Match Asset and whether arising or accruing prior to, on or after the
Effective Time and whether the facts on which it is based occurred on, prior to
or after the Effective Time and whether or not reflected on the Match Group
Balance Sheet or the Match Opening Balance Sheet, shall be a Match Liability,
unless it is expressly identified in this Agreement (including on any Schedule
hereto) or in any Ancillary Agreement as a Liability to be assumed or retained
by IAC (or any other member of the IAC Group), in which case it shall be a
Retained Liability;

 

(f)                                   any Liability which is reflected or
otherwise disclosed as a liability or obligation of the Match Group on the Match
Group Balance Sheet shall be a Match Liability;

 

(g)                                  any Liability which would be reflected or
otherwise disclosed on the Match Opening Balance Sheet, if such balance sheet
were prepared under GAAP, shall be a Match Liability;

 

15

--------------------------------------------------------------------------------


 

(h)                                 any Liability pursuant to contracts entered
into by IAC and/or any member of the IAC Group (i) in connection with the
acquisition, by IAC and/or any member of the IAC Group, of any Match Entity
and/or Match Business or (ii) otherwise relating primarily to a Match Entity
and/or the conduct of the Match Business, shall be a Match Liability, unless it
is expressly identified in this Agreement (including on any Schedule hereto) or
in any Ancillary Agreement as a Liability to be assumed or retained by IAC (or
any other member of the IAC Group), in which case it shall be a Retained
Liability;

 

(i)                                     any Liability of a Remaining IAC Entity,
whether arising or accruing prior to, on or after the Effective Time and whether
the facts on which it is based occurred on, prior to or after the Effective
Time, shall be Retained Liability, unless it is determined to be a Match
Liability pursuant to clause (a), (b), (c), (d), (f), (g) or (h) above, in which
case it shall be a Match Liability as set forth thereunder;

 

(j)                                    any Liability relating to, arising out
of, or resulting from the conduct of, a Remaining Business (as conducted at any
time prior to, on or after the Effective Time) or relating to an Excluded Asset
and whether arising or accruing prior to, on or after the Effective Time and
whether the facts on which it is based occurred on, prior to or after the
Effective Time, shall be a Retained Liability, unless it is determined to be a
Match Liability pursuant to clause (a), (b), (c), (d), (f), (g) or (h) above, in
which case it shall be a Match Liability as set forth thereunder; and

 

(k)                                 any Liability of Match or any other member
of the Match Group under this Agreement or any Ancillary Agreement shall be a
Match Liability and any Liability of IAC or any other member of the IAC Group
under this Agreement or any Ancillary Agreement shall be a Retained Liability.

 

Section 2.08                             Third Party Consents and Government
Approvals.  To the extent that the Transaction or any transaction contemplated
thereby requires a Consent from any Third Party (a “Third Party Consent”) or any
Governmental Authorization, the Parties will use commercially reasonable efforts
to obtain all such Third Party Consents and Governmental Authorizations prior to
the Effective Time.  If the Parties fail to obtain any such Third Party Consent
or Governmental Authorization prior to the Effective Time, the matter shall be
dealt with in the manner set forth in Article 3.

 

Section 2.09                             Preservation of Agreements.  The
Parties each agree that all written agreements, arrangements, commitments and
understandings between any member or members of the Match Group, on the one
hand, and any member or members of the IAC Group, on the other hand, shall
remain in effect in accordance with their terms from and after the Effective
Time, unless otherwise terminated by the relevant Parties thereto.

 

Section 2.10                             Ancillary Agreements.  On or prior to
the Effective Time, the Parties shall execute and deliver or, as applicable,
cause the appropriate members of their respective Groups to execute and deliver,
each of the following agreements (collectively, the “Ancillary Agreements”):

 

(a)                                 the Employee Matters Agreement;

 

(b)                                 the Tax Sharing Agreement;

 

(c)                                  the Investor Rights Agreement;

 

(d)                                 the Services Agreement; and

 

16

--------------------------------------------------------------------------------


 

(e)                                  such other agreements and instruments as
may relate to or be identified in any of the foregoing agreements.

 

Section 2.11                             Resignations.

 

(a)                                 IAC agrees to cause each Person who is a
director or an officer of any Match Entity and who will not be or become a
director or officer of that same Match Entity at the Effective Time to resign
from such position with effect as of the Effective Time; provided, however, that
this Section 2.11 shall not apply to the persons in the capacities set forth on
Schedule 2.11.

 

(b)                                 Match agrees to cause each Person (i) who is
a director or an officer of a Remaining IAC Entity and (ii) who will become an
employee of any Match Entity at the Effective Time to resign from such position
with effect as of the Effective Time.

 

(c)                                  Each of Match and IAC agrees to obtain all
such letters of resignation or other evidence of such resignations as may be
necessary or desirable in performing their respective obligations under this
Section 2.11.

 

Section 2.12                             Cooperation.  The Parties shall
cooperate in all aspects of the Transaction and shall sign all such documents
and perform all such other acts as may be necessary or desirable to give full
effect to the Transaction; and each of Match and IAC shall cause each other
member of its respective Group to do likewise.

 

Section 2.13                             Disclaimer of Representations and
Warranties.

 

(a)                                 Each of Match and IAC (on behalf of itself
and each other member of its respective Group) understands and agrees that,
except as expressly set forth herein or in any Ancillary Agreement, no Party to
this Agreement, any Ancillary Agreement or any other agreement or document
contemplated by this Agreement, any Ancillary Agreement or otherwise, makes any
representation or warranty, express or implied, regarding any of the Match
Assets, Match Entities, Match Businesses, Excluded Assets, Match Liabilities or
Retained Liabilities including any warranty of merchantability or fitness for a
particular purpose, or any representation or warranty regarding any Consents or
Governmental Authorizations required in connection therewith or their transfer,
regarding the value or freedom from Encumbrances of, or any other matter
concerning, any Match Asset or Excluded Asset, or regarding the absence of any
defense or right of setoff or freedom from counterclaim with respect to any
claim or other Match Asset or Excluded Asset, including any Account Receivable
of any Party, or as to the legal sufficiency of any assignment, document or
instrument delivered hereunder to convey title to any Match Asset or Excluded
Asset upon the execution, delivery and filing hereof or thereof.

 

(b)                                 Except as may expressly be set forth herein
or in any Ancillary Agreement, all Match Assets and Excluded Assets are being
transferred on an “as is, where is” basis, at the risk of the respective
transferees without any warranty whatsoever on the part of the transferor,
formal or implicit, legal, statutory or conventional (and, in the case of any
Real Property, by means of a quitclaim or similar form deed or conveyance).

 

17

--------------------------------------------------------------------------------


 

ARTICLE 3

 

DEFERRED SEPARATION TRANSACTIONS

 

Section 3.01                             Deferred Transfer Assets.

 

(a)                                 If the transfer to, or retention by, any
member of the Match Group of any Asset that would otherwise constitute a Match
Asset (a “Deferred Match Asset”) or the transfer to, or retention by, any member
of the IAC Group of any Asset that would otherwise constitute an Excluded Asset
(a “Deferred Excluded Asset,” and together with a Deferred Match Asset, a
“Deferred Transfer Asset”) cannot be accomplished without giving rise to a
violation of Applicable Law, or without obtaining a Third Party Consent or a
Governmental Authorization (collectively, a “Transfer Impediment”) and any such
Third Party Consent or Governmental Authorization has not been obtained prior to
the Effective Time, then such Asset shall be dealt with in the manner described
in this Section 3.01.

 

(b)                                 Pending removal of such Transfer Impediment,
the Person holding the Deferred Transfer Asset (the “Retaining Person”) shall
hold such Deferred Transfer Asset for the use and benefit, insofar as reasonably
possible, of the Party to whom the transfer of such Asset could not be made at
the Effective Time (the “Deferred Beneficiary”).  The Retaining Person shall use
commercially reasonable efforts to preserve such Asset and its right, title and
interest therein and take all such other action as may reasonably be requested
by the Deferred Beneficiary (in each case, at such Deferred Beneficiary’s
expense) in order to place such Deferred Beneficiary, insofar as reasonably
possible, in the same position as it would be in if such Asset had been
transferred to it or retained by it with effect as of the Effective Time and so
that, subject to the standard of care set forth above, all the benefits and
burdens relating to such Deferred Transfer Asset, including possession, use,
risk of loss, potential for gain, enforcement of rights against third parties
and dominion, control and command over such Asset, are to inure from and after
the Effective Time to such Deferred Beneficiary and the members of its Group. 
The provisions set forth in this Article 3 contain all the obligations of the
Retaining Person vis-à-vis the Deferred Beneficiary with respect to the Deferred
Transfer Asset and the Retaining Person shall not be bound vis-à-vis the
Deferred Beneficiary by any other obligations under Applicable Law.

 

(c)                                  The Parties shall continue on and after the
Effective Time to use commercially reasonable efforts to remove all Transfer
Impediments; provided, however, that no Party shall be required to make any
unreasonable payment or assume any material obligations therefor.  As and when
any Transfer Impediment is removed, the relevant Deferred Transfer Asset shall
forthwith be transferred to its Deferred Beneficiary at no additional cost and
in a manner and on terms consistent with the relevant provisions of this
Agreement and the Ancillary Agreements, including Section 2.13(b) hereof, and
any such transfer shall take effect as of the date of its actual transfer.

 

(d)                                 Notwithstanding the foregoing or any
provision of Applicable Law, a Retaining Person shall not be obligated, in
connection with the foregoing, to expend any money in respect of a Deferred
Transfer Asset unless the necessary funds are advanced by the Deferred
Beneficiary of such Deferred Transfer Asset, other than reasonable attorneys’
fees and recording or similar fees, all of which shall be promptly reimbursed by
the Deferred Beneficiary of such Deferred Transfer Asset.

 

Section 3.02                             Unreleased Liabilities.

 

(a)                                 If at any time on or after the Effective
Time, any member of the Match Group or the IAC Group shall remain obligated to
any Third Party in respect of any Liability of the other Party or its Group
(such other Party with respect such Unreleased Liability and such Unreleased
Person, the “Responsible Party”) — the following provisions shall apply.  The
Liabilities referred to in this Section

 

18

--------------------------------------------------------------------------------


 

3.02 are hereinafter referred to as the “Unreleased Liabilities,” the Person
remaining obligated for such Liability in a manner contrary to what is intended
under this Agreement is hereinafter referred to as the “Unreleased Person,” such
Unreleased Person’s Party, the “Unreleased Party” and such Unreleased Person’s
Group, the “Unreleased Group”.

 

(b)                                 Each Unreleased Person shall remain
obligated to Third Parties for such Unreleased Liability as provided in the
relevant Contract, Applicable Law or other source of such Unreleased Liability
and shall pay and perform such Unreleased Liability as and when required, in
accordance with its terms.

 

(c)                                  Each Responsible Party shall indemnify,
defend and hold harmless each Match Indemnified Party or IAC Indemnified Party,
as the context requires, that is an Unreleased Person from and against any
Liabilities arising in respect of each Unreleased Liability of such Unreleased
Person that is a Liability of such Responsible Party.  Each Responsible Party
shall take, and shall cause the members of its Group (the “Responsible Group”)
to take, such other actions as may be reasonably requested by the applicable
Unreleased Party in accordance with the provisions of this Agreement in order to
place the applicable Unreleased Group, insofar as reasonably possible, in the
same position as it would be in if such Unreleased Liability had been fully
contributed, assigned, transferred, conveyed, and delivered to, and accepted and
assumed or retained, as applicable, by such Responsible Party (or any relevant
member of the Responsible Group) with effect as of the Effective Time and so
that all the benefits and burdens relating to such Unreleased Liability,
including possession, use, risk of loss, potential for gain, and dominion,
control and command over such Unreleased Liability, are to inure from and after
the Effective Time to the member or members of the Responsible Group.

 

(d)                                 Each Responsible Party shall continue on and
after the Effective Time to use commercially reasonable efforts to cause the
applicable Unreleased Persons to be released from their respective Unreleased
Liabilities.

 

(e)                                  If, as and when it becomes possible to
delegate, novate or extinguish any Unreleased Liability in favor of an
Unreleased Person, the relevant Parties shall promptly sign all such documents
and perform all such other acts, and shall cause each member of their respective
Groups, as applicable, to sign all such documents and perform all such other
acts, as may be necessary or desirable to give effect to such delegation,
novation, extinction or other release without payment of any further
consideration by the Unreleased Person.

 

Section 3.03                             No Additional Consideration.  For the
avoidance of doubt, the transfer or assumption of any Assets or Liabilities
under this Article 3 shall be effected without any additional consideration by
any Party hereunder.

 

ARTICLE 4

 

COVENANTS

 

Section 4.01                             General Covenants.  Each Party
covenants with and in favor of the other Parties that it shall, subject, in the
case of IAC, to Article 9:

 

(a)                                 do and perform all such acts and things, and
execute and deliver all such agreements, assurances, notices and other documents
and instruments as may reasonably be required of it to facilitate the carrying
out of the intent and purpose of this Agreement;

 

19

--------------------------------------------------------------------------------


 

(b)                                 cooperate with and assist the other Party,
both before and after the Effective Time, in dealing with transitional matters
relating to or arising from the Transaction, this Agreement, the IPO or the
Ancillary Agreements; and

 

(c)                                  cooperate in preparing and filing all
documentation (i) to effect all necessary applications, notices, petitions,
filings and other documents; and (ii) to obtain as promptly as reasonably
practicable all Consents and Governmental Authorizations necessary or advisable
to be obtained from any Third Party and/or any Governmental Authority in order
to consummate the transactions contemplated by this Agreement (including all
approvals required under applicable antitrust laws).

 

Section 4.02                             Covenants of Match.  In addition to the
covenants of Match provided for elsewhere in this Agreement, Match covenants and
agrees with, and in favor of, IAC that it shall:

 

(a)                                 use commercially reasonable efforts and do
all things reasonably required of it to cause the Transaction and the IPO to be
completed;

 

(b)                                 use its commercially reasonable efforts to
take all such action as may be necessary or desirable under applicable state
securities and blue sky laws of the United States (and any comparable laws under
any foreign jurisdictions) in connection with the Transaction and the IPO;

 

(c)                                  perform and, as applicable, cause each
member of the Match Group to perform each of its and their respective
obligations under each Ancillary Agreement and that certain underwriting
agreement, dated as of November 18, 2015 by and between Match, J.P. Morgan
Securities LLC and Allen & Company LLC the as representatives of the several
underwriters listed in Schedule 1 thereto.

 

Nothing in this Section 4.02 shall be deemed, by itself, to shift Liability for
any portion of any registration statement or prospectus filed with the SEC by
Match, including the IPO Registration Statement and the corresponding
prospectus, to IAC.

 

ARTICLE 5

 

MUTUAL RELEASES; INDEMNIFICATION; INSURANCE

 

Section 5.01                             Release of Pre-Transaction Claims.

 

(a)                                 Except as provided in Section 5.01(c),
effective as of the Effective Time, Match does hereby, on behalf of itself and
each other member of the Match Group, their respective Affiliates (other than
any member of the IAC Group), successors and assigns, and all Persons who at any
time prior to the Effective Time have been stockholders (other than any member
of the IAC Group), directors, officers, agents or employees of any member of the
Match Group (in each case, in their respective capacities as such) (the “Match
Releasors”), unequivocally, unconditionally and irrevocably release and
discharge members of the IAC Group, their respective Affiliates (other than any
member of the Match Group), successors and assigns, and all Persons who at any
time prior to the Effective Time have been stockholders, directors, officers,
agents or employees of any member of the IAC Group (in each case, in their
respective capacities as such), and their respective heirs, executors, trustees,
administrators, successors and assigns (the “Non-Match Parties”), from any and
all Actions, causes of action, choses in action, cases, claims, suits, debts,
dues, damages, judgments and liabilities, of any nature whatsoever, in

 

20

--------------------------------------------------------------------------------


 

law, at equity or otherwise, whether direct, derivative or otherwise, which have
been asserted against a Non-Match Party or which, whether currently known or
unknown, suspected or unsuspected, fixed or contingent, and whether or not
concealed or hidden, the Match Releasors ever could have asserted or ever could
assert, in any capacity, whether as partner, employer, agent or otherwise,
either for itself or as an assignee, heir, executor, trustee, administrator,
successor or otherwise for or on behalf of any other Person, against the
Non-Match Parties, relating to any claims or transactions or occurrences
whatsoever, up to but excluding the Effective Time, including in connection with
the Transaction and the IPO and all activities to implement the Transaction and
the IPO (“Match Claims”); and the Match Releasors hereby unequivocally,
unconditionally and irrevocably agree not to initiate proceedings with respect
to, or institute, assert or threaten to assert, any Match Claim.

 

(b)                                 Except as provided in Section 5.01(c),
effective as of the Effective Time, IAC does hereby, on behalf of itself and
each other member of the IAC Group, their respective Affiliates (other than any
member of the Match Group), successors and assigns, and all Persons who at any
time prior to the Effective Time have been stockholders, directors, officers,
agents or employees of any member of the IAC Group (in each case, in their
respective capacities as such) (the “IAC Releasors”), unequivocally,
unconditionally and irrevocably release and discharge Match, the other members
of the Match Group, their respective Affiliates (other than any member of the
IAC Group), successors and assigns, and all Persons who at any time prior to the
Effective Time have been stockholders (other than any member of the IAC Group),
directors, officers, agents or employees of the Match Group (in each case, in
their respective capacities as such), and their respective heirs, executors,
trustees, administrators, successors and assigns (the “Non-IAC Parties”), from
any and all Actions, causes of action, choses in action, cases, claims, suits,
debts, dues, damages, judgments and liabilities, of any nature whatsoever, in
law, at equity or otherwise, whether direct, derivative or otherwise, which have
been asserted against a Non-IAC Party or which, whether currently known or
unknown, suspected or unsuspected, fixed or contingent, and whether or not
concealed or hidden, the IAC Releasors ever could have asserted or ever could
assert, in any capacity, whether as partner, employer, agent or otherwise,
either for itself or as an assignee, heir, executor, trustee, administrator,
successor or otherwise for or on behalf of any other Person, against the Non-IAC
Parties, relating to any claims or transactions or occurrences whatsoever, up to
but excluding the Effective Time including in connection with the Transaction,
the IPO and all activities to implement the Transaction and the IPO (“IAC
Claims”); and the IAC Releasors hereby unequivocally, unconditionally and
irrevocably agree not to initiate proceedings with respect to, or institute,
assert or threaten to assert, any IAC Claim.

 

(c)                                  Nothing contained in Section 5.01(a) or
Section 5.01(b) shall impair any right of any Person to enforce this Agreement,
any Ancillary Agreement or, any agreement, arrangement, commitment or
understanding that is contemplated by Section 2.10 or any other agreement,
arrangement, commitment or understanding that is entered into after the
Effective Time among any member of the Match Group, on the one hand, and any
member of the IAC Group, on the other hand, nor shall anything contained in the
foregoing sections be interpreted as terminating as of the Effective Time any
rights under any such agreements, contracts, commitments or understandings.  For
purposes of clarification, nothing contained in Section 5.01(a) or
Section 5.01(b) shall release any Person from:

 

(i)                                     any Liability provided in or resulting
from this Agreement or any of the Ancillary Agreements;

 

(ii)                                  any Liability provided in or resulting
from any agreement among any member of the Match Group on the one hand, and any
member of the IAC Group on the other hand, that is contemplated by Section 2.10
(including for greater certainty, any Liability resulting or flowing from any
breaches of such agreements that arose prior to the Effective Time);

 

21

--------------------------------------------------------------------------------


 

(iii)                               any Liability provided in or resulting from
any other agreement, arrangement, commitment or understanding that is entered
into after the Effective Time between any member of the Match Group on the one
hand, and any member of the IAC Group on the other hand;

 

(iv)                              any Liability that the Parties may have with
respect to indemnification or this Article 5 for Third Party Claims;

 

(v)                                 any Liability for unpaid Intercompany
Accounts; or

 

(vi)                              any Liability the release of which would
result in the release of any Person other than a Person released pursuant to
this Section 5.01.

 

In addition, nothing contained in Section 5.01(a) or Section 5.01(b) hereof
shall release any member of the Match Group from honoring its existing
obligations to indemnify any director, officer or employee of the IAC Group who
was a director, officer or employee of such member of the Match Group on or
prior to the Effective Time, to the extent that such director, officer or
employee becomes a named defendant in any litigation involving such company and
was entitled to such indemnification pursuant to the existing obligations.

 

(d)                                 Match shall not make, and shall not permit
any other member of the Match Group to make, any claim or demand, or commence
any Action asserting any claim or demand, including any claim of contribution or
any indemnification, against IAC or any member of the IAC Group or any other
Person released pursuant to Section 5.01(a), with respect to any Liabilities
released pursuant to Section 5.01(a).

 

(e)                                  IAC shall not make, and shall not permit
any other member of the IAC Group to make, any claim or demand, or commence any
Action asserting any claim or demand, including any claim of contribution or any
indemnification, against Match or any other member of the Match Group or any
other Person released pursuant to Section 5.01(b), with respect to any
Liabilities released pursuant to Section 5.01(b).

 

Section 5.02                             Indemnification by Match.  Except as
provided in Section 5.04 and Section 5.05 and subject to Section 10.01, Match
shall, and shall cause the other members of the Match Group to, fully indemnify,
defend and hold harmless  IAC, each other member of the IAC Group and each of
its respective current and former directors, officers and employees, and each of
the heirs, executors, trustees, administrators, successors and assigns of any of
the foregoing (collectively, the “IAC Indemnified Parties”), from and against
any and all Liabilities of the IAC Indemnified Parties relating to, arising out
of or resulting from any of the following items (without duplication):

 

(a)                                 the Match Business, any Match Entity, any
Match Asset, any Match Liability or, subject to Article 3, any Deferred Match
Asset;

 

(b)                                 any breach of, or failure to perform or
comply with, any covenant, undertaking or obligation of, this Agreement or any
of the Ancillary Agreements, by Match or any other member of Match Group,
subject to any limitation on liability set forth in any Ancillary Agreement for
any such breach or failure to perform or comply with any covenant, undertaking
or obligation under such Ancillary Agreement; and

 

(c)                                  any untrue statement or alleged untrue
statement of a material fact or omission or alleged omission to state a material
fact required to be stated therein or necessary to make the

 

22

--------------------------------------------------------------------------------


 

statements therein not misleading, with respect to all information (i) contained
in the IPO Registration Statement, any issuer free writing prospectus or any
preliminary, final or supplemental prospectus forming a part of the IPO
Registration Statement (other than information provided by IAC to Match
specifically for inclusion in the IPO Registration Statement, any issuer free
writing prospectus or any preliminary, final or supplemental prospectus forming
a part of the IPO Registration Statement), (ii) contained in any public filings
made by Match with the Commission following the date of the IPO and
(iii) provided by Match to IAC specifically for inclusion in IAC’s annual or
quarterly or current reports following the date of the IPO to the extent
(A) such information pertains to (x) a Match Entity or (y) the Match Business or
(B) IAC has provided prior written notice to Match that such information will be
included in one or more annual or quarterly or current reports, specifying how
such information will be presented, and the information is included in such
annual or quarterly or current reports; provided that this sub-clause (B) shall
not apply to the extent that any such Liability arises out of or results from,
or in connection with, any action or inaction of any Remaining IAC Entity,
including as a result of any misstatement or omission of any information by any
Remaining IAC Entity to Match.

 

Section 5.03                             Indemnification by IAC.  Except as
provided in Section 5.04 and Section 5.05 and subject to Section 10.01, IAC
shall indemnify, defend and hold harmless Match, each other member of the Match
Group and each of their respective current and former directors, officers and
employees, and each of the heirs, executors, trustees, administrators,
successors and assigns of any of the foregoing (collectively, the “Match
Indemnified Parties”), from and against any and all Liabilities of the Match
Indemnified Parties relating to, arising out of or resulting from any of the
following items (without duplication):

 

(a)                                 any Remaining Business or any Retained
Liability;

 

(b)                                 any breach of, or failure to perform or
comply with, any covenant, undertaking or obligation of, this Agreement or any
of the Ancillary Agreements, by IAC or any other member of the IAC Group,
subject to any limitation on liability set forth in any Ancillary Agreement for
any such breach or failure to perform or comply with any covenant, undertaking
or obligation under such Ancillary Agreement; and

 

(c)                                  any untrue statement or alleged untrue
statement of a material fact or omission or alleged omission to state a material
fact required to be stated therein or necessary to make the statements therein
not misleading, with respect to all information (i) contained in the IPO
Registration Statement, any issuer free writing prospectus or any preliminary,
final or supplemental prospectus forming a part of the IPO Registration
Statement provided by IAC specifically for inclusion therein to the extent such
information pertains to (x) the Remaining IAC Entities or (y) the Remaining
Business and (ii) provided by IAC to Match specifically for inclusion in Match’s
annual or quarterly or current reports following the date of the IPO to the
extent (A) such information pertains to (x) a Remaining IAC Entity or (y) the
Remaining Business or (B) Match has provided written notice to IAC that such
information will be included in one or more annual or quarterly or current
reports, specifying how such information will be presented, and the information
is included in such annual or quarterly or current reports; provided that this
sub-clause (B) shall not apply to the extent that any such Liability arises out
of or results from, or in connection with, any action or inaction of any Match
Entity, including as a result of any misstatement or omission of any information
by any Match Entity to IAC.

 

23

--------------------------------------------------------------------------------


 

Section 5.04                             Procedures for Indemnification of Third
Party Claims.

 

(a)                                 All claims for indemnification relating to a
Third Party Claim by any indemnified party (an “Indemnified Party”) hereunder
shall be asserted and resolved as set forth in this Section 5.04.

 

(b)                                 In the event that any written claim or
demand for which an indemnifying party (an “Indemnifying Party”) may have
liability to any Indemnified Party hereunder is asserted against or sought to be
collected from any Indemnified Party by a Third Party (a “Third Party Claim”),
such Indemnified Party shall promptly, but in no event more than ten (10) days
following such Indemnified Party’s receipt of a Third Party Claim, notify the
Indemnifying Party in writing of such Third Party Claim, the amount or the
estimated amount of damages sought thereunder to the extent then ascertainable
(which estimate shall not be conclusive of the final amount of such Third Party
Claim), any other remedy sought thereunder, any relevant time constraints
relating thereto and, to the extent practicable, and any other material details
pertaining thereto (a “Claim Notice”); provided, however, that the failure to
timely give a Claim Notice shall affect the rights of an Indemnified Party
hereunder only to the extent that such failure has a material prejudicial effect
on the defenses or other rights available to the Indemnifying Party with respect
to such Third Party Claim.  The Indemnifying Party shall have thirty (30) days
(or such lesser number of days set forth in the Claim Notice as may be required
by a court proceeding in the event of a litigated matter) after receipt of the
Claim Notice (the “Notice Period”) to notify the Indemnified Party whether it
desires to defend the Indemnified Party against such Third Party Claim; provided
that in the event a Claim Notice in respect of indemnification sought pursuant
to Section 5.02(c) so specifies, the Indemnified Party shall have the right to
require the Indemnifying Party, and in such event the Indemnifying Party shall
be required, to defend the Indemnified Party against such Third Party Claim at
the Indemnifying Party’s expense.

 

(c)                                  In the event that the Indemnifying Party
notifies the Indemnified Party within the Notice Period that it desires to
defend the Indemnified Party against a Third Party Claim, the Indemnifying Party
shall have the right to defend the Indemnified Party by appropriate proceedings
and shall have the sole power to direct and control such defense, with counsel
reasonably satisfactory to the Indemnified Party at the Indemnifying Party’s
expense.  Once the Indemnifying Party has duly assumed the defense of a Third
Party Claim, the Indemnified Party shall have the right, but not the obligation,
to participate in any such defense and to employ separate counsel of its
choosing.  The Indemnified Party shall participate in any such defense at its
expense, provided that such expense shall be the responsibility of the
Indemnifying Party if (i) the Indemnifying Party and the Indemnified Party are
both named parties to the proceedings and the Indemnified Party shall have
reasonably concluded that representation of both parties by the same counsel
would be inappropriate due to actual or potential differing interests between
them (in which case the Indemnifying Party shall not be responsible for expenses
in respect of more than one counsel for the Indemnified Party in any single
jurisdiction), or (ii) the Indemnified Party assumes the defense of a Third
Party Claim after the Indemnifying Party has failed to diligently defend a Third
Party Claim it has assumed the defense of, as provided in the first sentence of
this Section 5.04(c).  The Indemnifying Party shall not, without the prior
written consent of the Indemnified Party, settle, compromise or offer to settle
or compromise any Third Party Claim on a basis that would result in (i) the
imposition of a consent order, injunction or decree that would restrict the
future activity or conduct of the Indemnified Party or any of its Affiliates,
(ii) a finding or admission of a violation of Applicable Law or violation of the
rights of any Person by the Indemnified Party or any of its Affiliates or
(iii) a finding or admission that would have an adverse effect on other claims
made or threatened against the Indemnified Party or any of its Affiliates.

 

(d)                                 If the Indemnifying Party (i) elects not to
defend the Indemnified Party against a Third Party Claim, whether by not giving
the Indemnified Party timely notice of its desire to so defend or otherwise or
(ii) after assuming the defense of a Third Party Claim or after receiving a
Claim Notice

 

24

--------------------------------------------------------------------------------


 

specified in the proviso to the last sentence of Section 5.04(b), fails to take
reasonable steps necessary to defend diligently such Third Party Claim within
ten (10) days after receiving written notice from the Indemnified Party to the
effect that the Indemnifying Party has so failed, the Indemnified Party shall
have the right but not the obligation to assume its own defense; it being
understood that the Indemnified Party’s right to indemnification for a Third
Party Claim shall not be adversely affected by assuming the defense of such
Third Party Claim.  The Indemnified Party shall not settle a Third Party Claim
without the consent of the Indemnifying Party, which consent shall not be
unreasonably withheld.

 

(e)                                  The Indemnified Party and the Indemnifying
Party shall cooperate in order to ensure the proper and adequate defense of a
Third Party Claim, including by providing access to each other’s relevant
business records and other documents, and employees; it being understood that
the reasonable costs and expenses of the Indemnified Party relating thereto
shall be Liabilities, subject to indemnification.

 

(f)                                   The Indemnified Party and the Indemnifying
Party shall use commercially reasonable efforts to avoid production of
confidential information (consistent with Applicable Law), and to cause all
communications among employees, counsel and others representing either party to
a Third Party Claim to be made so as to preserve any applicable attorney-client
or work-product privileges.

 

Section 5.05                             Procedures for Indemnification of
Direct Claims.  Any claim for indemnification made directly by the Indemnified
Party against the Indemnifying Party that does not result from a Third Party
Claim shall be asserted by written notice from the Indemnified Party to the
Indemnifying Party specifically claiming indemnification hereunder.  Such
Indemnifying Party shall have a period of 45 days after the receipt of such
notice within which to respond thereto.  If such Indemnifying Party does not
respond within such 45-day period, such Indemnifying Party shall be deemed to
have accepted responsibility to make payment and shall have no further right to
contest the validity of such claim.  If such Indemnifying Party does respond
within such 45-day period and rejects such claim in whole or in part, such
Indemnified Party shall be free to pursue resolution as provided in Article 7.

 

Section 5.06                             Adjustments to Liabilities.

 

(a)                                 If an Indemnified Party receives any payment
from an Indemnifying Party in respect of any Liabilities and the Indemnified
Party could have recovered all or a part of such Liabilities from a Third Party
(a “Potential Contributor”) based on the underlying claim or demand asserted
against such Indemnifying Party, such Indemnified Party shall, to the extent
permitted by Applicable Law, assign such of its rights to proceed against the
Potential Contributor as are necessary to permit such Indemnifying Party to
recover from the Potential Contributor the amount of such payment.

 

(b)                                 If notwithstanding Section 5.07 an
Indemnified Party receives an amount from a Third Party in respect of a
Liability that is the subject of indemnification hereunder after all or a
portion of such Liability has been paid by an Indemnifying Party pursuant to
this Agreement, the Indemnified Party shall promptly remit to the Indemnifying
Party the excess (if any) of (i) the amount paid by the Indemnifying Party in
respect of such Liability, plus the amount received from the Third Party in
respect thereof, over (ii) the full amount of the Liability.

 

(c)                                  An insurer who would otherwise be obligated
to pay any claim shall not be relieved of the responsibility with respect
thereto or, solely by virtue of the indemnification provisions hereof, have any
subrogation rights with respect thereto, it being expressly understood and
agreed that no insurer or any other Third Party shall be entitled to a
“wind-fall” (i.e., a benefit they would not be entitled to receive in the
absence of the indemnification provisions) by virtue of the indemnification
provisions hereof.

 

25

--------------------------------------------------------------------------------


 

Section 5.07                             Payments.  The Indemnifying Party shall
pay all amounts payable pursuant to this Article 5 by wire transfer of
immediately available funds, promptly following receipt from an Indemnified
Party of a bill, together with all accompanying reasonably detailed backup
documentation, for a Liability that is the subject of indemnification hereunder,
unless the Indemnifying Party in good faith disputes the Liability, in which
event it shall so notify the Indemnified Party.  In any event, the Indemnifying
Party shall pay to the Indemnified Party, by wire transfer of immediately
available funds, the amount of any Liability for which it is liable hereunder no
later than three (3) days following any final determination of such Liability
and the Indemnifying Party’s liability therefor.  A “final determination” shall
exist when (a) the parties to the dispute have reached an agreement in writing,
(b) a court of competent jurisdiction shall have entered a final and
non-appealable order or judgment, or (c) an arbitration or like panel shall have
rendered a final non-appealable determination with respect to disputes the
parties have agreed to submit thereto.

 

Section 5.08                             Contribution.  If the indemnification
provided for in this Article 5 shall, for any reason, be unavailable or
insufficient to hold harmless the Indemnified Party hereunder in respect of any
Liability, then each Indemnifying Party shall, in lieu of indemnifying such
Indemnified Party, contribute to the amount paid or payable by such Indemnified
Party as a result of such Liability, in such proportion as shall be sufficient
to place the Indemnified Party in the same position as if such Indemnified Party
were indemnified hereunder, the Parties intending that their respective
contributions hereunder be as close as possible to the indemnification under
Section 5.02 and Section 5.03.  If the contribution provided for in the previous
sentence shall, for any reason, be unavailable or insufficient to put the
Indemnified Party in the same position as if it were indemnified under
Section 5.02 or Section 5.03, as the case may be, then the Indemnifying Party
shall contribute to the amount paid or payable by such Indemnified Party as a
result of such Liability, in such proportion as shall be appropriate to reflect
the relative benefits received by and the relative fault of the Indemnifying
Party on the one hand and the Indemnified Party on the other hand with respect
to the matter giving rise to the Liability.

 

Section 5.09                             Remedies Cumulative.  The remedies
provided in this Article 5 shall be cumulative and, subject to the provisions of
Article 7, shall not preclude assertion by any Indemnified Party of any other
rights or the seeking of any and all other remedies against any Indemnifying
Party.

 

Section 5.10                             Survival of Indemnities.  The rights
and obligations of Match, IAC and their respective Indemnified Parties under
this Article 5 shall survive the distribution, sale or other transfer by any
Party of any Assets or the delegation or assignment by it of any Liabilities.

 

Section 5.11                             Shared Liabilities.  Notwithstanding
anything to the contrary contained in this Agreement:

 

(a)                                 In order to facilitate the defense of any
Shared Liability, each of Match and IAC agree that (i) Match and IAC shall
cooperate in the defense of any Shared Liability; (ii) each of Match and IAC
shall be responsible for the costs of its own in-house counsel and other
internal personnel in the defense of any Shared Liability; (iii) IAC shall be
entitled to control the defense and/or settlement of any Shared Liability,
although Match shall be entitled to observe with counsel of its own selection
and at its own expense; provided, however, that after the Effective Time IAC
shall not settle all or any portion of any Shared Liability unless any remaining
Liability of Match and its Affiliates and their respective current and former
officers and directors relating to the Shared Liability will be fully released
as a result of such settlement.

 

(b)                                 Each of Match and IAC agree to act in good
faith and to use their reasonable best efforts to preserve and maximize the
insurance benefits due to be provided under all policies of insurance and to
cooperate with one another as necessary to permit each other to access or obtain

 

26

--------------------------------------------------------------------------------


 

the benefits under those policies; provided, however, that nothing hereunder
shall be construed to prevent either Party or any other Person from asserting
claims for insurance benefits or accepting insurance benefits provided by the
policies.  Each of Match and IAC agree to exchange information upon reasonable
request of the other Party regarding requests that they have made for insurance
benefits, notices of claims, occurrences and circumstances that they have
submitted to the insurance companies or other entities managing the policies,
responses they have received from those insurance companies or entities,
including any payments they have received from the insurance companies and any
agreements by the insurance companies to make payments, and any other
information that the Parties may need to determine the status of the insurance
policies and the continued availability of benefits thereunder.

 

(c)                                  If Match or IAC receives notice or
otherwise learns of the assertion by any person or entity (including a
Governmental Authority) of a Shared Liability, that Party shall give the other
Parties written notice of such Shared Liability, providing notice of such Shared
Liability in reasonable detail.  The failure to give notice under this
subsection shall not relieve any Party of its Liability for any Shared Liability
except to the extent the Party is actually prejudiced by the failure to give
such notice.  The Parties shall be deemed to be on notice of any Shared
Liability pending prior to the Effective Time.

 

Section 5.12                             Insurance Matters.

 

(a)                                 Match does hereby, for itself and each other
member of the Match Group, agree that no member of the IAC Group or any IAC
Indemnified Party shall have any liability whatsoever as a result of the
insurance policies and practices of IAC and its Affiliates as in effect at any
time prior to the Effective Time, including as a result of the level or scope of
any such insurance, the creditworthiness of any insurance carrier, the terms and
conditions of any policy, the adequacy or timeliness of any notice to any
insurance carrier with respect to any claim or potential claim or otherwise;
provided this Section 5.12(a) shall not negate IAC’s agreement under
Section 5.01(a).

 

(b)                                 IAC agrees to use its reasonable best
efforts to cause the interest and rights of Match and the other members of the
Match Group as of the Effective Time as insureds or beneficiaries or in any
other capacity under occurrence-based insurance policies and programs (and under
claims-made policies and programs to the extent a claim has been submitted prior
to the Effective Time) of IAC or any other member of the IAC Group in respect of
periods prior to the Effective Time to survive the Effective Time for the period
for which such interests and rights would have survived without regard to the
transactions contemplated hereby to the extent permitted by such policies, and
IAC shall continue to administer such policies and programs on behalf of Match
and the other relevant members of the Match Group, subject to Match’s
reimbursement to IAC and the other relevant members of the IAC Group for the
actual out-of-pocket costs of such ongoing administration and the internal costs
(based on the proportion of the amount of time actually spent on such matter to
such employee’s normal working time) of any employee or agent of IAC of any
other relevant member of the IAC Group who will be required to spend at least
ten percent of his or her normal working time over any ten (10) Business Days
working with respect to any such matter on behalf of Match or any member of the
Match Group.  Any proceeds received by IAC or any other member of the IAC Group
after the Effective Time under such policies and programs in respect of Match or
other members of the Match Group shall be for the benefit of Match and such
other members.

 

(c)                                  This Agreement is not intended as an
attempted assignment of any policy of insurance or as a contract of insurance
and shall not be construed to waive any right or remedy of any member of the IAC
Group in respect of any insurance policy or any other contract or policy of
insurance.

 

27

--------------------------------------------------------------------------------


 

(d)                                 Nothing in this Agreement shall be deemed to
restrict any member of the Match Group from acquiring at its own expense any
other insurance policy in respect of any Liabilities or covering any period.

 

ARTICLE 6

 

EXCHANGE OF INFORMATION; CONFIDENTIALITY

 

Section 6.01                             Agreement for Exchange of Information;
Archives.

 

(a)                                 Without limiting any rights or obligations
under any Ancillary Agreement between the Parties and/or any other member of
their respective Groups relating to confidentiality, each Party agrees to
provide, and to cause its Representatives, its Group members and its respective
Group members’ Representatives to provide, to the other Group and any member
thereof (a “Requesting Party”), at any time before, on or after the Effective
Time, subject to the provisions of Section 6.04 and as soon as reasonably
practicable after written request therefor, any Information within the
possession or under the control of such Party or one of such Persons which the
Requesting Party reasonably needs (i) to comply with reporting, disclosure,
filing or other requirements imposed on the Requesting Party (including under
applicable securities laws) by a Governmental Authority having jurisdiction over
the Requesting Party, (ii) for use in any other judicial, regulatory,
administrative or other proceeding or in order to satisfy audit, accounting,
claims, regulatory, litigation or similar requirements of the Requesting Party,
in each case other than claims or allegations that one Party to this Agreement
or any of its Group members has or brings against the other Party or any of its
Group members, or (iii) subject to the foregoing clause (ii) above, to comply
with its obligations under this Agreement or any Ancillary Agreement; provided,
however, that in the event that any Party determines that any such provision of
Information could be commercially detrimental, violate any Applicable Law or
agreement, or waive any attorney-client privilege, the Parties shall take all
reasonable measures to permit the compliance with such obligations in a manner
that avoids any such harm or consequence.

 

(b)                                 After the Effective Time, Match and the
other members of the Match Group shall have access during regular business hours
(as in effect from time to time), and upon reasonable advance notice, to the
documents and objects of historical significance that relate to the Match
Business, the Match Assets or the Match Entities and that are located in
archives retained or maintained by IAC or any other member of the IAC Group. 
Match and the other members of the Match Group may obtain copies (but not
originals) of documents for bona fide business purposes and may obtain objects
for exhibition purposes for commercially reasonable periods of time if required
for bona fide business purposes, provided that Match shall cause any such
objects to be returned promptly, at Match’s expense, in the same condition in
which they were delivered to Match or to any member of the Match Group and the
other members of the Match Group shall comply with any rules, procedures or
other requirements, and shall be subject to any restrictions.  In any event, the
foregoing shall not be deemed to restrict the access of IAC or any other member
of the IAC Group to any such documents or objects.  Nothing herein shall be
deemed to impose any Liability on IAC or any other member of the IAC Group if
documents or objects referred to in this Section 6.01 are not maintained or
preserved by IAC or any other member of the IAC Group.  Alternatively, IAC,
acting reasonably, may request from Match and any other member of the Match
Group that they provide IAC with reasonable advance notice, with a list of the
requested Information that relates to the Match Business, Match Assets, or Match
Entities and IAC shall use, and shall cause the other members of the IAC Group
that are in possession of the Information requested to use, commercially
reasonable efforts to locate all requested Information that is owned or
possessed by IAC or any of its Group members or Representatives.  IAC will make
available all such Information for inspection by Match or any other relevant
member of the Match Group during normal business hours at the place of business
reasonably designated by IAC.  Subject to such confidentiality or security
obligations as IAC or

 

28

--------------------------------------------------------------------------------


 

the other relevant members of its Group may reasonably deem necessary, Match and
the other relevant members of the Match Group may have all requested Information
duplicated.  Alternatively, IAC or the other relevant members of the IAC Group
may choose to deliver to Match, at Match’s expense, all requested Information in
the form reasonably requested by Match or the Match Group.  At IAC’s request,
Match shall cause such Information when no longer needed to be returned to IAC
at Match’s expense.

 

(c)                                  Match shall make available and shall cause
the Match Group to make available to the IAC Group at least the level of access
provided by the IAC Group under Section 6.01(b) to Match.

 

Section 6.02                             Ownership of Information.  Any
Information owned by either Match or IAC (or any of their respective Group
members) that is provided to a Requesting Party pursuant to Section 6.01 shall
be deemed to remain the property of the providing party.  Unless specifically
set forth herein or in any Ancillary Agreement, nothing contained in this
Agreement shall be construed as granting or conferring rights of license or
otherwise in any such Information.

 

Section 6.03                             Compensation for Providing
Information.  The Party requesting Information agrees to reimburse the providing
Party for the reasonable out-of-pocket costs, if any, of creating, gathering and
copying such Information, to the extent that such costs are incurred for the
benefit of the Requesting Party.  Except as may be otherwise specifically
provided elsewhere in this Agreement, in the Ancillary Agreements, or in any
other agreement between the Parties, such costs shall be computed in accordance
with the providing Party’s standard methodology and procedures.

 

Section 6.04                             Record Retention.  To facilitate the
possible exchange of Information pursuant to this Article 6 and other provisions
of this Agreement after the Effective Time, each of Match and IAC agree to use
commercially reasonable efforts to retain, and to cause the members of their
respective Group to retain, all Information in their respective possession or
control at the Effective Time in accordance with the policies of the IAC Group
as in effect at the Effective Time or such other policies as may be reasonably
adopted by the appropriate Party after the Effective Time.  Prior to the fifth
(5th) anniversary of the Effective Time, neither Match nor IAC will destroy, or
permit any member of their respective Groups to destroy, any Information which
the other Party or any member of its Group may have the right to obtain pursuant
to this Agreement without first using commercially reasonable efforts to notify
such other Party of the proposed destruction and giving such other Party the
opportunity to take possession of such Information prior to such destruction.

 

Section 6.05                             Other Agreements Providing for Exchange
of Information.  The rights and obligations granted or created under this
Article 6 are subject to any specific limitations, qualifications or additional
provisions on the sharing, exchange, retention or confidential treatment of
Information set forth in any Ancillary Agreement.

 

Section 6.06                             Production of Witnesses; Records;
Cooperation.

 

(a)                                 After the Effective Time, but only with
respect to a Third Party Claim, each Party hereto shall use commercially
reasonable efforts to, and shall cause the other relevant members of its Group
to use commercially reasonable efforts to, make available to a requesting Party
or any member of the Group to which such Requesting Party belongs, upon written
request, its then former and current Representatives (and the former and current
Representatives of its respective Group members) as witnesses and any books,
records or other documents within its control (or that of its respective Group
members) or which it (or its respective Group members) otherwise has the ability
to make available, to the extent that any such person (giving consideration to
business demands of such Representatives) or books, records or other documents
may reasonably be required in connection with any Action in which the Requesting
Party may from time to time be involved, regardless of whether such Action is a
matter

 

29

--------------------------------------------------------------------------------


 

with respect to which indemnification may be sought hereunder.  The Requesting
Party shall bear all costs and expenses in connection therewith.

 

(b)                                 If either Match or IAC, being entitled to do
so under this Agreement, chooses to defend or to seek to settle or compromise
any Third Party Claim, the other Party shall use commercially reasonable efforts
to make available to such Party, upon written request, its then former and
current Representatives and those of its respective Group members as witnesses
and any books, records or other documents within its control (or that of its
respective Group members) or which it (or its respective Group members)
otherwise has the ability to make available, to the extent that any such Person
(giving consideration to business demands of such Representatives) or books,
records or other documents may reasonably be required in connection with such
defense, settlement or compromise, as the case may be, and shall otherwise
cooperate in such defense, settlement or compromise, as the case may be.

 

(c)                                  Without limiting the foregoing, each of
Match and IAC shall cooperate and consult, and shall cause their respective
Group members to cooperate and consult, to the extent reasonably necessary with
respect to any Actions (except in the case of an Action by one Party against the
other).

 

(d)                                 The obligation of the Parties to provide
witnesses pursuant to this Section 6.06 is intended to be interpreted in a
manner so as to facilitate cooperation and shall include the obligation to
provide as witnesses inventors and other employees without regard to whether the
witness or the employer of the witness could assert a possible business conflict
(subject to the limitation set forth in the first sentence of
Section 6.06(a) regarding Third Party Claims).

 

(e)                                  In connection with any matter contemplated
by this Section 6.06(e), the relevant Parties will enter into, and shall cause
all other relevant members of their respective Groups to enter into, a mutually
acceptable joint defense agreement so as to maintain to the extent practicable
any applicable attorney-client privilege or work-product privileges of any
member of any Group.

 

Section 6.07                             Confidentiality.

 

(a)                                 Subject to Section 6.08, Match shall hold,
and shall cause each member of the Match Group, its respective Affiliates
(whether now an Affiliate or hereafter becoming an Affiliate) and its
Representatives to hold, in strict confidence, with at least the same degree of
care that applies to IAC’s confidential and proprietary Information pursuant to
policies in effect as of the Effective Time, all confidential and proprietary
Information concerning the IAC Group (or any member thereof) that is either in
such company’s possession (including Information in its possession prior to the
date hereof) or furnished by the IAC Group (or any member thereof) or by any of
its Affiliates (whether now an Affiliate or hereafter becoming an Affiliate) or
Representatives at any time pursuant to this Agreement or any Ancillary
Agreement or the transactions contemplated hereby or thereby (any such
Information referred to herein as “Confidential Information”), and shall not
use, and shall cause Match Group members, Affiliates and Representatives not to
use, any such Confidential Information other than for such purposes as shall be
expressly permitted hereunder or thereunder.  Notwithstanding the foregoing,
Confidential Information shall not include Information that is or was (i) in the
public domain other than by the breach of this Agreement or by breach of any
other agreement relating to confidentiality between or among the relevant
Parties and/or their respective Group members, their respective Affiliates or
Representatives, (ii) lawfully acquired by the Match Group from a Third Party
not bound by a confidentiality obligation, or (iii) independently generated or
developed by Persons who do not and did not have access to, or descriptions of,
any such confidential or proprietary Information of IAC (or any member of the
IAC Group).

 

30

--------------------------------------------------------------------------------


 

(b)                                 Each of Match and IAC shall maintain, and
shall cause its respective Group members to maintain, policies and procedures,
and develop such further policies and procedures as will from time to time
become necessary or appropriate, to ensure compliance with Section 6.07(a).

 

(c)                                  Each of Match and IAC agrees not to release
or disclose, or permit to be released or disclosed, any Confidential Information
to any other Person, except its Representatives who need to know such
Confidential Information (who shall be advised of their obligations hereunder
with respect to such Confidential Information), except in compliance with
Section 6.08.  Without limiting the foregoing, when any Information furnished by
either Match or IAC to  the other Party after the Effective Time pursuant to
this Agreement or any Ancillary Agreement is no longer needed for the purposes
contemplated by this Agreement or any Ancillary Agreement, the Party to which
such Information was furnished will promptly, after request of the furnishing
Party and at the election of the Party receiving such request, destroy or return
to the furnishing Party all such Information in a printed or otherwise tangible
form (including all copies thereof and all notes, extracts or summaries based
thereon), and destroy all Information in an electronic or otherwise intangible
form and certify to the furnishing Party that it has destroyed such Information
(and such copies thereof and such notes, extracts or summaries based thereon). 
Notwithstanding the foregoing, each of Match and IAC agree that to the extent
some Information to be destroyed or returned is retained as data or records for
the purpose of business continuity planning or is otherwise not accessible in
the Ordinary Course of Business, such data or records shall be destroyed in the
Ordinary Course of Business in accordance, if applicable, with the business
continuity plan of the applicable Party.

 

Section 6.08                             Protective Arrangements.  In the event
that any Party or any member of its Group or any Affiliate of such Party or any
of their respective Representatives either determines that it is required to
disclose any Confidential Information (the “Disclosing Party”) pursuant to
Applicable Law or receives any demand under lawful process or from any
Governmental Authority to disclose or provide Confidential Information of the
other Party (or any member of the Group to which such other Party belongs) (the
“Providing Party”), the Disclosing Party shall, to the extent permitted by
Applicable Law, promptly notify the Providing Party prior to the Disclosing
Party disclosing or providing such Confidential Information and shall use
commercially reasonable efforts to cooperate with the Providing Party so that
the Providing Party may seek any reasonable protective arrangements or other
appropriate remedy and/or waive compliance with this Section 6.08.  All expenses
reasonably incurred by the Disclosing Party in seeking a protective order or
other remedy will be borne by the Providing Party.  Subject to the foregoing,
the Disclosing Party may thereafter disclose or provide such Confidential
Information to the extent (but only to the extent) required by such Applicable
Law (as so advised by legal counsel) or by lawful process or by such
Governmental Authority and shall promptly provide the Providing Party with a
copy of the Confidential Information so disclosed, in the same form and format
as disclosed, together with a list of all Persons to whom such Confidential
Information was disclosed.

 

Section 6.09                             Disclosure of Third Party Information. 
Match acknowledges that it and the other members of the Match Group may have in
their possession confidential or proprietary Information of Third Parties that
was received under confidentiality or non-disclosure agreements with such Third
Party while they were part of the IAC Group.  Match will hold, and will cause
the other members of the Match Group and their respective Representatives to
hold, in strict confidence the confidential and proprietary Information of Third
Parties to which it or any other member of the Match Group has access, in
accordance with the terms of any agreements entered into prior to the Effective
Time between one or more members of the IAC Group and such Third Parties.

 

31

--------------------------------------------------------------------------------


 

ARTICLE 7

 

DISPUTE RESOLUTION

 

Section 7.01                             Interpretation; Agreement to Resolve
Disputes.

 

(a)                                 In the event of any ambiguous provision in
this Agreement or in any Ancillary Agreement, or any inconsistency or conflict
between or among the provisions of this Agreement and one or more Ancillary
Agreements or between or among the provisions of the Ancillary Agreements, IAC’s
interpretation of such ambiguity or resolution of such inconsistency or conflict
shall be final and binding unless such interpretation or resolution is
unreasonable or clearly erroneous; it being understood and agreed that the
reasonableness of an interpretation or resolution shall be assessed without
regard to whether such interpretation or resolution happens to be in IAC’s
self-interest.

 

(b)                                 Except as otherwise specifically provided in
any Ancillary Agreement, the procedures for discussion, negotiation and dispute
resolution set forth in this Article 7 shall apply to all disputes,
controversies or claims (whether sounding in contract, tort or otherwise) that
may arise out of or relate to, or arise under or in connection with this
Agreement or any Ancillary Agreement, or the transactions contemplated hereby or
thereby (including all actions taken in furtherance of the transactions
contemplated hereby or thereby on or prior to the date hereof), or the
commercial or economic relationship of the Parties relating hereto or thereto,
between or among any member of the Match Group on the one hand and the IAC Group
on the other hand.  Each of Match and IAC agrees on behalf of itself and each
member of its respective Group that the procedures set forth in this Article 7
shall be the sole and exclusive procedures in connection with any dispute,
controversy or claim relating to any of the foregoing matters and irrevocably
waives any right to commence any Action in or before any Governmental Authority,
except as otherwise required by Applicable Law.

 

Section 7.02                             Dispute Resolution; Mediation.

 

(a)                                 Either Party (a “Claimant Party”) may
commence the dispute resolution process of this Section 7.02 by giving the other
Party with whom there is such a controversy, claim or dispute written notice (a
“Dispute Notice”) of any controversy, claim or dispute of whatever nature
arising out of or relating to this Agreement or the breach, termination,
enforceability or validity thereof (a “Dispute”) which has not been resolved in
the normal course of business.  Match and IAC shall attempt in good faith to
resolve any Dispute by negotiation among their respective executives (“Senior
Party Representatives”) who have authority to settle the Dispute and who are at
a higher level of management than the persons who have direct responsibility for
the administration of this Agreement.  Within 15 days after delivery of the
Dispute Notice, the receiving Party (the “Responding Party” and, together with
the Claimant Party, the “Dispute Parties”) shall submit to the other Dispute
Party a written response (the “Response”).  The Dispute Notice and the Response
shall include (i) a statement setting forth the position of the Dispute Party
giving such notice and a summary of arguments supporting such position and
(ii) the name and title of such Dispute Party’s Senior Party Representative and
any other persons who will accompany the Senior Party Representative at the
meeting at which Match and IAC will attempt to settle the Dispute.  Within 30
days after the delivery of the Dispute Notice, the Senior Party Representatives
of Match and IAC shall meet at a mutually acceptable time and place, and
thereafter as often as they reasonably deem necessary, to attempt to resolve the
Dispute.  Match and IAC shall cooperate in good faith with respect to any
reasonable requests for exchanges of information regarding the Dispute or a
Response thereto.

 

(b)                                 If the Dispute has not been resolved within
60 days after delivery of the Dispute Notice, or if Match and IAC fail to meet
within 30 days after delivery of the Dispute Notice as hereinabove provided,
Match and IAC shall make a good faith attempt to settle the Dispute by mediation

 

32

--------------------------------------------------------------------------------


 

pursuant to the provisions of this Section 7.02 before resorting to arbitration
contemplated by this Section 7.02 or any other dispute resolution procedure that
may be agreed by Match and IAC.

 

(c)                                  All negotiations, conferences and
discussions pursuant to this Section 7.02 shall be confidential and shall be
treated as compromise and settlement negotiations.  Nothing said or disclosed,
nor any document produced, in the course of such negotiations, conferences and
discussions that is not otherwise independently discoverable shall be offered or
received as evidence or used for impeachment or for any other purpose in any
current or future arbitration.

 

(d)                                 Unless Match and IAC agree otherwise, the
mediation shall be conducted in accordance with the CPR Institute for Dispute
Resolution Model Procedure for Mediation of Business Disputes in effect on the
date of this Agreement by a mediator selected by Match and IAC.

 

(e)                                  Within 30 days after the mediator has been
selected as provided above, Match, IAC and their respective attorneys shall meet
with the mediator for one mediation session of at least four hours, it being
agreed that each representative of Match and IAC attending such mediation
session shall be a Senior Party Representative with authority to settle the
Dispute.  If the Dispute cannot be settled at such mediation session or at any
mutually agreed continuation thereof, either Match or IAC may give the other and
the mediator a written notice declaring the mediation process at an end.

 

Section 7.03                             Arbitration.  If the Dispute has not
been resolved by the dispute resolution process described in Section 7.02, Match
and IAC agree that any such Dispute shall be settled by binding arbitration
before JAMS, Inc. in Wilmington, Delaware pursuant to the JAMS Comprehensive
Arbitration Rules and Procedures.  Any arbitrator(s) selected to resolve the
Dispute shall be bound exclusively by the laws of the State of Delaware without
regard to its choice of law rules.  Any decisions of award of the
arbitrator(s) will be final and binding upon Match and IAC and may be entered as
a judgment by the Dispute Parties hereto.  Any rights to appeal or review such
award by any court or tribunal are hereby waived to the extent permitted by law.

 

Section 7.04                             Costs.  The costs of any mediation or
arbitration pursuant to this Article 7 shall be shared equally among the Dispute
Parties.

 

Section 7.05                             Continuity of Service and Performance. 
Unless otherwise agreed in writing, the Dispute Parties will continue to provide
service and honor all other commitments under this Agreement and each Ancillary
Agreement during the course of dispute resolution pursuant to the provisions of
this Article 7 with respect to all matters not subject to such dispute,
controversy or claim.

 

ARTICLE 8

 

CERTAIN OTHER MATTERS

 

Section 8.01                             Further Assurances.

 

(a)                                 Except as provided in Section 9.01, each
Party covenants with and in favor of the other Party as follows:

 

(i)                                     prior to, on and after the Effective
Time, each of Match and IAC shall, and shall cause the other relevant members of
its Group to, cooperate with the other Party, and without any further
consideration, but at the expense of the requesting Party, to execute,
acknowledge and deliver, or use commercially reasonable efforts to cause to be
executed and delivered, all instruments, assurances or documents, including
instruments

 

33

--------------------------------------------------------------------------------


 

of conveyance, assignments and transfers, and to make all filings with, and to
obtain all consents, approvals or authorizations of, any Governmental Authority
or any other Person under any permit, license, agreement, indenture or other
instrument (including any Consents or Governmental Authorizations), and to take
all such other actions as such Party may reasonably be requested to take by the
requesting Party (or any member of its Group) from time to time, consistent with
the terms of this Agreement and the Ancillary Agreements, in order to give
effect to the provisions, obligations and purposes of this Agreement and the
Ancillary Agreements and the other transactions contemplated hereby and thereby;
and

 

(ii)                                  to the extent that IAC or Match discovers
at any time following the Effective Time any Asset that was intended to be
transferred to Match or any other member of the Match Group pursuant to this
Agreement was not so transferred at the Effective Time, IAC shall, or shall
cause the other relevant members of the IAC Group to promptly, assign and
transfer to Match or another member of the Match Group reasonably designated by
Match such Asset and all right, title and interest therein in a manner and on
the terms consistent with the relevant provisions of this Agreement, including,
without limitation, Section 2.13(b).  Similarly, to the extent that IAC or Match
discovers at any time following the Effective Time any Asset that was intended
to be retained by IAC or any other member of the IAC Group was not so retained
at the Effective Time, Match shall, or shall cause the other relevant members of
its Group promptly to, assign and transfer to IAC or any other member of the IAC
Group reasonably designated by IAC such Asset and all right, title and interest
therein in a manner and on the terms consistent with the relevant provisions of
this Agreement, including, without limitation, Section 2.13(b).  For the
avoidance of doubt, the transfer of any Assets under this Article 8 being
referred to as “Deferred Transactions”).

 

(b)                                 On or prior to the Effective Time, Match, in
its capacity as direct and indirect parent company of the members of the Match
Group, shall approve or ratify any action of any member of the Match Group as
may be necessary or desirable to give effect to the transactions contemplated by
this Agreement and the Ancillary Agreements.

 

(c)                                  Prior to the Effective Time, if either
Match or IAC identifies any commercial or other service that is needed to assure
a smooth and orderly transition of the businesses in connection with the
consummation of the transactions contemplated hereby, and that is not otherwise
governed by the provisions of this Agreement or any Ancillary Agreement, Match
and IAC will cooperate in determining whether there is a mutually acceptable
arms’ length basis on which such service can be provided.

 

Section 8.02                             Auditors and Audits; Annual and
Quarterly Financial Statements and Accounting.  Each Party agrees that following
the Effective Time and until the 90th day following the filing of IAC’s Annual
Report on Form 10-K for IAC’s Fiscal Year during which IAC ceased to be required
to present consolidated financial statements including Match:

 

(a)                                 Date of Match Auditor’s Opinions.  Match
shall use commercially reasonable efforts to enable its auditors (the “Match
Auditor”) to complete their audit such that they will date their opinion on
Match’s audited annual financial statements on the same date that the IAC’s
auditors (the “IAC Auditor”) date their opinion on IAC’s audited annual
financial statements (except to the extent an earlier date is necessary to
comply with SEC rules), and to enable IAC to meet its timetable for the
printing, filing and public dissemination of IAC’s annual financial statements.

 

34

--------------------------------------------------------------------------------


 

(c)                                  Annual Financial Statements.  Each of Match
and IAC shall provide to the other on a timely basis all Information reasonably
required to meet such Party’s schedule for the preparation, printing, filing,
and public dissemination of its annual financial statements and for management’s
assessment of the effectiveness of its disclosure controls and procedures in
accordance with Item 307 of Regulation S-K and Match shall provide to IAC on a
timely basis all Information reasonably required to meet IAC’s schedule for its
report on internal control over financial reporting in accordance with Item 308
of Regulation S-K and its auditor’s audit of its internal control over financial
reporting and management’s assessment thereof in accordance with Section 404 of
the Sarbanes-Oxley Act of 2002 and the SEC’s and Public Company Accounting
Oversight Board’s rules and auditing standards thereunder (such assessments and
audit being referred to as the “Internal Control Audit and Management
Assessments”).  Without limiting the generality of the foregoing, each of IAC
and Match will provide all required financial and other Information with respect
to their respective companies and their Subsidiaries to their respective
auditors in a sufficient and reasonable time and in sufficient detail to permit
their respective auditors to take all steps and perform all reviews necessary to
provide sufficient assistance to the IAC Auditor and the Match Auditor with
respect to respective Information to be included or contained in the annual
financial statements of either company and to permit the IAC Auditor and IAC’s
management to all complete the Internal Control Audit and Management
Assessments.

 

(e)                                  Access to Personnel and Books and Records.

 

(i)                                     Match shall authorize the Match Auditor
to make available to the IAC Auditor both the personnel who performed or are
performing the annual audits of Match and work papers related to the annual
audits of Match, in all cases within a reasonable time prior to the Match
Auditor’s opinion date, so that the IAC Auditor is able to perform the
procedures it considers necessary to take responsibility for the work of the
Match Auditor as it relates to the IAC Auditor’s report on IAC’s financial
statements, all within sufficient time to enable IAC to meet its timetable for
the printing, filing and public dissemination of IAC’s annual financial
statements;

 

(ii)                                  IAC shall authorize the IAC Auditor to
make available to the Match Auditor both the personnel who performed or are
performing the annual audits of IAC and work papers related to the annual audits
of IAC, in all cases within a reasonable time prior to the IAC Auditor’s opinion
date, so that the Match Auditor is able to perform the procedures it considers
necessary to take responsibility for the work of the IAC Auditor as it relates
to the Match Auditor’s report on Match’s financial statements, all within
sufficient time to enable Match to meet its timetable for the printing, filing
and public dissemination of its annual financial statements.

 

(iii)                               Match shall make available to the IAC
Auditor and IAC’s management its personnel and books and records in a reasonable
time prior to the IAC Auditor’s opinion date and IAC’s management’s assessment
date so that the IAC Auditor and IAC’s management are able to perform the
procedures they consider necessary to conduct the Internal Control Audit and
Management Assessments.

 

(f)                                   Match Reports.  Match will deliver to IAC
a substantially final draft, as soon as the same is prepared, of (i) the first
report to be filed with the SEC that includes Match’s audited financial
statements for the year ended December 31, 2015 and (ii) each subsequent report
to be filed with the SEC that includes Match’s audited year-end financial
statements or Match’s quarterly unaudited financial statements (the “Match
Reports”); provided, however, that Match may continue to revise the Match
Reports prior to the filing thereof, which changes will be

 

35

--------------------------------------------------------------------------------


 

delivered to IAC as soon as reasonably practicable; provided, further, that the
respective personnel of IAC and Match will actively consult with each other
regarding any changes which Match may consider making to the Match Reports and
related disclosures prior to the anticipated filing with the SEC, with
particular focus on any changes which would have an effect upon IAC’s financial
statements or related disclosures.

 

Nothing in this Section 8.01 shall require any Party to violate any agreement
with any Third Party regarding the confidentiality of confidential and
proprietary Information relating to that Third Party or its business; provided,
however, that in the event that a Party is required under this  Section 8.01 to
disclose any such Information, such Party shall use commercially reasonable
efforts to seek to obtain such Third Party Consent to the disclosure of such
Information.

 

ARTICLE 9

 

SOLE DISCRETION OF IAC; TERMINATION

 

Section 9.01                             Sole Discretion of IAC. 
Notwithstanding any other provision of this Agreement, until the occurrence of
the Effective Time, IAC shall have the sole and absolute discretion:

 

(a)                                 to determine whether to proceed with all or
any part of the Transaction, including the IPO, and to determine the timing of
and any and all conditions to the completion of the Transaction or any part
thereof or of any other transaction contemplated by this Agreement, including
the IPO; and

 

(b)                                 to amend or otherwise change, delete or
supplement, from time to time, any term or element of the Transaction, the IPO,
or any or all of the other transactions contemplated  by this Agreement.

 

Section 9.02                             Termination.  This Agreement and all
Ancillary Agreements may be terminated and the transactions contemplated hereby
may be amended, supplemented, modified or abandoned in any respect at any time
prior to the Effective Time, by and in the sole and absolute discretion of IAC
without the approval of Match or of the stockholders of IAC.  In the event of
such termination, no Party shall have any liability of any kind to any other
Party or any other Person.

 

ARTICLE 10

 

MISCELLANEOUS

 

Section 10.01                      Limitation of Liability.  In no event shall
any member of the Match Group or the IAC Group be liable to any member of the
other Group for any special, consequential, indirect, collateral, incidental or
punitive damages or lost profits or failure to realize expected savings or other
commercial or economic loss of any kind, however caused and on any theory of
liability (including negligence) arising in any way out of this Agreement,
whether or not such Person has been advised of the possibility of any such
damages; provided, however, that the foregoing limitations shall not limit
either Party’s indemnification obligations for Liabilities with respect to Third
Party Claims as set forth in Article 5.  The provisions of Article 7 shall be
the Parties’ sole recourse for any breach hereof or any breach of the Ancillary
Agreements.

 

Section 10.02                      Counterparts.  This Agreement and each
Ancillary Agreement may be executed in one or more counterparts, all of which
shall be considered one and the same agreement, and

 

36

--------------------------------------------------------------------------------


 

shall become effective when one or more counterparts have been signed by each of
the parties thereto and delivered to the other party.

 

Section 10.03                      Entire Agreement; Coordination.  This
Agreement, the Ancillary Agreements, and the Schedules, Exhibits and Annexes
hereto and thereto and the specific agreements contemplated hereby or thereby
contain the entire agreement between Match and IAC with respect to the subject
matter hereof and supersede all previous agreements, oral or written,
negotiations, discussions, writings, understandings, commitments and
conversations with respect to such subject matter.  No agreements or
understandings exist between Match and IAC other than those set forth or
referred to herein or therein.  In the event of any inconsistency between this
Agreement and the Ancillary Agreements with respect to matters addressed in the
Ancillary Agreements, the provisions of the Ancillary Agreements shall control. 
For the avoidance of doubt, the allocation of Taxes, indemnification for Taxes,
control of Tax proceedings, exchange of Tax information and the retention of Tax
records shall be governed exclusively by the Tax Sharing Agreement.

 

Section 10.04                      Construction.  In this Agreement and each of
the Ancillary Agreements, unless a clear contrary intention appears:

 

(a)                                 the singular number includes the plural
number and vice versa;

 

(b)                                 reference to any Person includes such
Person’s successors and assigns but, if applicable, only if such successors and
assigns are not prohibited by this Agreement or the relevant Ancillary
Agreement, and reference to a Person in a particular capacity excludes such
Person in any other capacity or individually;

 

(c)                                  reference to any gender includes each other
gender;

 

(d)                                 reference to any agreement, document or
instrument means such agreement, document or instrument as amended, modified,
supplemented or restated, and in effect from time to time in accordance with the
terms thereof subject to compliance with the requirements set forth herein or in
the relevant Ancillary Agreement;

 

(e)                                  reference to any Applicable Law means such
Applicable Law as amended, modified, codified, replaced or reenacted, in whole
or in part, and in effect from time to time, including rules and regulations
promulgated thereunder, and reference to any section or other provision of any
Applicable Law means that provision of such Applicable Law from time to time in
effect and constituting the substantive amendment, modification, codification,
replacement or reenactment of such section or other provision;

 

(f)                                   “herein,” “hereby,” “hereunder,” “hereof,”
“hereto” and words of similar import shall be deemed references to this
Agreement or to the relevant Ancillary Agreement as a whole and not to any
particular article, section or other provision hereof or thereof;

 

(g)                                  “including” (and with correlative meaning
“include”) means including, without limiting the generality of, any description
preceding such term;

 

(h)                                 the Table of Contents and headings are for
convenience of reference only and shall not affect the construction or
interpretation hereof or thereof;

 

(i)                                     with respect to the determination of any
period of time, “from” means “from and including” and “to” means “to but
excluding;”

 

37

--------------------------------------------------------------------------------


 

(j)                                    references to documents, instruments or
agreements shall be deemed to refer as well to all addenda, exhibits, schedules
or amendments thereto; and

 

(k)                                 references to the “other,” “other party” or
the “other Group” refer to Match, IAC, the Match Group or certain members
thereof or the IAC Group or certain members thereof, as the context requires.

 

Section 10.05                      Signatures.  Each of Match and IAC
acknowledges that it and the other Party (and the other members of their
respective Groups) may execute certain of the Ancillary Agreements by facsimile,
stamp or mechanical signature.  Each of Match and IAC expressly adopts and
confirms each such facsimile, stamp or mechanical signature made in its
respective name (or that of the applicable member of its Group) as if it were a
manual signature, agrees that it will not assert that any such signature is not
adequate to bind such Party to the same extent as if it were signed manually and
agrees that at the reasonable request of the other Party at any time it will as
promptly as reasonably practicable cause each such Ancillary Agreement to be
manually executed (any such execution to be as of the date of the initial date
thereof).

 

Section 10.06                      Assignability.  Except as set forth in any
Ancillary Agreement, this Agreement and each Ancillary Agreement shall be
binding upon and inure to the benefit of the Parties hereto and thereto,
respectively, and their respective successors and assigns; provided, however,
that except as specifically provided in any Ancillary Agreement, no Party hereto
or thereto may assign its respective rights or delegate its respective
obligations under this Agreement or any Ancillary Agreement without the express
prior written consent of the other parties hereto or thereto.

 

Section 10.07                      Third Party Beneficiaries.  Except for
(i) the indemnification rights under this Agreement of any Match Indemnified
Party or any IAC Indemnified Party in their respective capacities as such and
(ii) the release under Section 5.01 of any Person provided therein and (iii) as
specifically provided in any Ancillary Agreement:

 

(a)                                 the provisions of this Agreement and each
Ancillary Agreement are solely for the benefit of the parties hereto and thereto
and their respective successors and permitted assigns and are not intended to
confer upon any Person, except the parties hereto and thereto and their
respective successors and permitted assigns, any rights or remedies hereunder;
and

 

(b)                                 there are no third party beneficiaries of
this Agreement or any Ancillary Agreement; and neither this Agreement nor any
Ancillary Agreement shall provide any Third Party with any remedy, claim,
liability, reimbursement, claim of action or other right in excess of those
existing without reference to this Agreement or any Ancillary Agreement.

 

Section 10.08                      Payment Terms.

 

(a)                                 Except as expressly provided to the contrary
in this Agreement or in any Ancillary Agreement, any amount to be paid or
reimbursed by one Party to the other under this Agreement shall be paid or
reimbursed hereunder within thirty (30) days after presentation of an invoice or
a written demand therefor and setting forth, or accompanied by, reasonable
documentation or other reasonable explanation supporting such amount.

 

(b)                                 Except as expressly provided to the contrary
in this Agreement or in any Ancillary Agreement, any amount not paid when due
pursuant to this Agreement (and any amount billed or otherwise invoiced or
demanded and properly payable that is not paid within thirty (30) days of such
bill, invoice or other demand) shall bear interest at a rate per annum equal to
the Prime Rate plus 2% (or

 

38

--------------------------------------------------------------------------------


 

the maximum legal rate, whichever is lower), calculated for the actual number of
days elapsed, accrued from the date on which such payment was due up to the date
of the actual receipt of payment.

 

Section 10.09                      Governing Law.  Except as set forth in
Article 7, this Agreement and each Ancillary Agreement, shall be governed by and
construed and interpreted in accordance with the internal laws of the State of
Delaware, irrespective of the choice of laws principles of the State of
Delaware, as to all matters, including matters of validity, construction,
effect, enforceability, performance and remedies.

 

Section 10.10                      Notices.  All notices or other communications
under this Agreement and, unless expressly provided therein, each Ancillary
Agreement, shall be in writing and shall be deemed to be duly given when
delivered in person or successfully transmitted by electronic mail or
facsimile,  addressed as follows:

 

if to IAC:

 

IAC/InterActiveCorp

555 West 18th Street

New York, NY 10011

Attention:  General Counsel
Fax:  (212) 632-9551

 

if to Match:

 

Match Group, Inc.
8300 Douglas Avenue

Suite 800

Dallas, TX 75225

Attention:  Chief Financial Officer

Fax: (917) 793-4497

 

Section 10.11                      Severability.  If any provision of this
Agreement or any Ancillary Agreement or the application thereof to any Person or
circumstance is determined by a court of competent jurisdiction to be invalid,
void or unenforceable, the remaining provisions hereof or thereof, or the
application of such provision to Persons or circumstances or in jurisdictions
other than those as to which it has been held invalid or unenforceable, shall
remain in full force and effect and shall in no way be affected, impaired or
invalidated thereby, so long as the economic or legal substance of the
transactions contemplated hereby or thereby, as the case may be, is not affected
in any manner adverse to either party hereto or any party thereto.  Upon such
determination, the relevant Parties shall negotiate in good faith in an effort
to agree upon such a suitable and equitable provision to effect the original
intent of the Parties.

 

Section 10.12                      Publicity.  Prior to the Effective Time, IAC
shall be responsible for issuing any press releases or otherwise making public
statements with respect to this Agreement, the Transaction, the IPO, or any of
the other transactions contemplated hereby and thereby, and Match shall not make
such statements without the prior written consent of IAC.  Prior to the
Effective Time, Match and IAC shall each consult with the other prior to making
any filings with any Governmental Authority with respect thereto.

 

Section 10.13                      Survival of Covenants.  Except as expressly
set forth in this Agreement or any Ancillary Agreement, any covenants,
representations or warranties contained in this Agreement

 

39

--------------------------------------------------------------------------------


 

and each Ancillary Agreement shall survive the Transaction and the IPO and shall
remain in full force and effect.

 

Section 10.14                      Waivers of Default; Conflicts.

 

(a)                                 Waiver by either Match or IAC of any default
by the other Party of any provision of this Agreement or any Ancillary Agreement
shall not be deemed a waiver by the waiving Party of any subsequent or other
default, nor shall it prejudice the rights of the other Party.  No failure or
delay by any Party in exercising any right, power or privilege hereunder shall
operate as a waiver thereof nor shall any single or partial exercise thereof
preclude any other or further exercise thereof or the exercise of any other
right, power or privilege.

 

(b)                                 Each of Match and IAC acknowledges that each
of the Parties and each member of their respective Group are all currently
represented by members of IAC’s legal department and IAC’s outside counsel.  IAC
(on behalf of itself and every member of its Group), on the one hand, and Match
(on behalf of itself and every member of its Group), on the other hand, waives
any conflict with respect to such common representation that may arise before,
at or after the Effective Time.

 

Section 10.15                      Amendments.  After the Effective Time, no
provisions of this Agreement or any Ancillary Agreement shall be deemed waived,
amended, supplemented or modified by any Party, unless such waiver, amendment,
supplement or modification is in writing and signed by the authorized
representative of the Party against whom it is sought to enforce such waiver,
amendment, supplement or modification.

 

[Remainder of page intentionally left blank]

 

40

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their duly authorized representatives.

 

 

 

IAC/INTERACTIVECORP

 

 

 

 

By:

/s/ Gregg Winiarski

 

 

Name: Gregg Winiarski

 

 

Title: Executive Vice President, General Counsel

 

 

 

MATCH GROUP, INC.

 

 

 

 

 

 

By:

/s/ Joanne Hawkins

 

 

Name: Joanne Hawkins

 

 

Title: Vice President and Assistant Secretary

 

[Signature Page to Master Transaction Agreement]

 

--------------------------------------------------------------------------------


 

Annex A
Form of Match Group, Inc. Amended and Restated Certificate of Incorporation

 

--------------------------------------------------------------------------------


 

Annex B
Form of Match Group, Inc. Amended and Restated By Laws

 

--------------------------------------------------------------------------------

 